t c no united_states tax_court alumax inc and consolidated subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date for certain years prior to the period at issue petitioners company a a and its subsidiaries a group were members of an affiliated_group of corpora- tions within the meaning of sec_1504 a that had a as its common parent which filed consolidated_returns for those corporations during that time a had issued and outstanding two classes of stock each of which pos- sessed percent of the voting power of all classes of its stock one class of which was held by certain corporations b group stockholders who were members of an affiliated_group_of_corporations b group within the meaning of sec_1504 and the other class of which was held by certain other corporations c group stockholders company b b filed consolidated re- unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure turns for years preceding the period at issue as the common parent of the b group around the beginning of the period at issue a amended its certificate of incorporation certificate and thereby effected certain changes in its capital structure and in the rights of its capital stock around the same time a and its stockholders executed a stockholders agreement agreement that also effected certain changes in the rights of a's capital stock thereafter a had two classes of stock outstanding that had the rights stated in the certificate and the agree- ment and that were held by the b group stockholders and the c group stockholders respectively for each year during the period at issue b filed a consolidated_return in which it claimed to be the common parent of an affiliated_group within the meaning of sec_1504 that consisted of corporations in both the a group and the b group during the course of the examination by the internal_revenue_service of those consolidated_returns either b or its successor exe- cuted written agreements extending the period of limi- tations under sec_6501 for each year during the period at issue for the assessment of tax due from the corpo- rations that were included in those returns held for each year during the period at issue petitioners were not members of the affiliated_group within the meaning of sec_1504 that had b as its common parent and consequently they are not entitled to join in the consolidated_return that b filed for each of those years in which it claimed to be the common parent of a group of corporations that included petitioners held further the period of limitations under sec_6501 for each of the years during the period at issue for the assessment of tax due from the a group has not expired willard b taylor michael lacovara philip l graham jr and michael w martin for petitioners lewis r mandel and robert e marum for respondent opinion2 chiechi judge respondent determined the following defi- ciencies in petitioners' federal_income_tax taxable_year ended date date date date date1 deficiency dollar_figure big_number big_number big_number big_number we shall refer to the taxable_year ended date as the principal issues for decision are were petitioners members of the affiliated_group within the meaning of sec_1504 that had amax inc amax as its common parent which filed a consolidated federal_income_tax return consolidated_return for each of the years and that included petitioners we hold that they were not unless otherwise indicated our opinion pertains to the years and period at issue correlative issues also remain as to whether petitioners are entitled for and to general business credits that they carried back from to and from and to respondent claims and petitioners do not dispute that resolution of those correlative issues is governed by the court's holdings on the principal issues presented we shall sometimes refer to the corporations that are petitioners in this case and that were included in the consoli- dated returns filed by amax as the common parent of an affiliated_group for the years and as petitioners' group and to amax and its subsidiaries excluding petitioners' group that were included in those consolidated_returns as the amax group and that therefore petitioners may not join in any of those consolidated_returns has the period of limitations under sec_6501 for each of the years and for the assessment of tax due from petitioners' group expired we hold that it has not this case was submitted fully stipulated all of the facts that have been stipulated are so found unless otherwise stated herein general alumax inc alumax a delaware corporation organized by amax on date had its principal_place_of_business in norcross georgia at the time the petition was filed at all relevant times alumax has been an integrated aluminum company engaged in the production and sale of primary aluminum semi- fabricated products and diverse fabricated products amax a new york corporation organized in has been at all relevant times a worldwide supplier of metals and energy as well as a manufacturer and distributor of metals-related products and chemicals prior to date amax' principal businesses were in aluminum coal gold and molybdenum amax conducted the aluminum business which it had entered during since its incorporation alumax has operated under different names since its incorporation amax has operated under different names through certain domestic and foreign subsidiaries amax aluminum group on date amax caused amax realty corp amax realty bemax realty corp bemax and cemax corporation cemax three of its wholly owned subsidiaries that were part of the amax aluminum group to transfer to alumax substantially_all of their respective assets in consideration for those trans- fers alumax assumed substantially_all of the respective liabili- ties of those corporations and issued to them and shares respectively of its common_stock on the same date amax transferred to alumax the capital stock of substantially_all of its other subsidiaries that were part of the amax aluminum group in consideration for those transfers alumax issued to amax shares of its common_stock after the transfers on date alumax had shares of common_stock issued and outstanding the restructuring of alumax the restated certificate of incorporation and the stockholders agreement on date alumax filed with the office of the secretary of state of delaware delaware secretary of state a restated certificate of incorporation restated certificate of incorporation that was effective as of that date restructuring on a date not specified in the record alumax and certain of its stockholders executed a stockholders agreement dated as of date stockholders agreement that contained certain of the provisions that were contained in the restated certificate of incorporation unless otherwise indicated the restated certificate of incorporation ef- fected inter alia the following alumax was authorized to issue shares of class a common_stock class a common_stock that had a par_value of dollar_figure a share and shares of class b common_stock class b common_stock that had a par_value of dollar_figure a share as a result of the restructuring the shares of the alumax common_stock that amax held as of date were changed into shares of the class a common_stock and shares of the class b common_stock and the and shares of the alumax common_stock that amax realty bemax and cemax respec- tively held as of that date were changed into and shares of the class a common_stock on date pursuant to an agreement between amax and mitsui co ltd mitsui japan a japanese general trading company engaged at all relevant times inter alia in the trading of base and refined metals including aluminum and the manufactur- ing of consumer and industrial products in japan amax sold to mitsui japan all shares of the class b common_stock that it held for dollar_figure million in cash each share of each class of alumax common_stock had one vote and any_action of the alumax stockholders required an affirmative vote of a majority of the outstanding shares of each such class the affirmative action of a majority of the out- standing shares of each class of alumax common_stock was required to amend modify or repeal the restated certificate of incorporation and to amend or repeal the alumax bylaws the stockholders agreement provided that alumax was to pay dividends on or with respect to its stock at such times and in such amounts as its board_of directors alumax board deter- mined was appropriate in light of its earnings cash_flow and capital requirements each share of each class of alumax common_stock participated equally in all dividends and other distribu- tions on or with respect to such stock including distributions in liquidation or dissolution and dividends or other distribu- tions as may have been duly declared by the alumax board the alumax board which consisted of voting and nonvot- ing members exercised all corporate powers alumax board corpo- rate powers unless otherwise expressly provided by law the restated certificate of incorporation and or the alumax bylaws except as not pertinent here the class a common_stock and the class b common_stock had the following voting rights with respect to the alumax board membership the class a common_stock had the right by affirmative vote of a majority of the outstanding shares of that stock entitled to vote to elect remove with or without cause accept resignations of and fill vacancies in the offices of one-half of the voting members of the alumax board the class b common_stock had the right by affirmative vote of a majority of the outstanding shares of that stock to elect remove with or without cause accept resignations of and fill vacancies in the offices of the remaining half of those voting members and both classes of alumax common_stock had the right by affirmative vote of a majority of the outstanding shares of each such class of stock to elect remove with or without cause accept resignations of and fill vacancies in the offices of any of the nonvoting members of the board and to increase or decrease the number of those alumax board members in exercising the alumax board corporate powers each voting member of the alumax board had one vote a majority of the five voting members of the alumax board who were elected by the class a common_stock and a majority of the five voting members of that board who were elected by the class b common_stock were necessary to constitute a quorum for transacting business at any meeting of that board and any_action by the alumax board required an affirmative vote of a majority of each of the five voting members of that board who were elected by the class a common_stock and a majority of the five voting members of that board who were elected by the class b common_stock who were present and voting amendments to the restated certificate of incorporation and the stockholders agreement on date the restated certificate of incor- poration was amended in order inter alia to restate article fourth d to provide that the alumax board had instead of voting members and instead of nonvoting members and article fifth to provide that at any meeting of the alumax board of the voting members of that board who were elected by the class a common_stock and of the voting members of that board who were elected by the class b common_stock were necessary to constitute a quorum for transacting business on date the stockholders agreement was amended to incorporate the amendments made to the restated certificate of incorporation on date transfers of certain alumax stock during during amax transferred the shares of the class a common_stock that it held to its wholly owned subsidiary amax securities inc amax securities a delaware corporation and a member of the amax group thereafter small numbers of the shares of the class a common_stock were from time to time trans- ferred to certain unidentified subsidiaries of amax that were members of the amax group on date mitsui japan sold of the shares of the class b common_stock that it held to nippon steel corporation nippon steel a japanese corporation engaged at all relevant times in a wide range of manufacturing product development and service activities in the metals chemicals ceramics electron- ics information communications environmental preservation engineering and construction fields on date mitsui japan sold of the shares of the class b common_stock that it held to its wholly owned subsidiary mitsui co u s a inc mitsui usa a new york corporation that con- ducted mitsui japan's principal trading activities in the united_states we shall sometimes refer collectively to mitsui japan and mitsui usa as the mitsui group or as the mitsui group stock- holders the restructuring of alumax on date alumax filed with the delaware secretary of state a restated certificate of incorporation restated certificate of incorporation that was effective as of date restructuring also on date alumax and its stockholders executed a stockholders agreement that also was effective as of date stockholders agreement and that contained certain of the provisions that were contained in the restated certificate of incorporation unless otherwise indicated the restated certificate of incorporation ef- fected inter alia the following alumax was authorized to issue shares of class a common_stock alumax class a common_stock that had a par_value of dollar_figure a share shares of class b common_stock alumax class b common_stock that had a par_value of dollar_figure a share and shares of class c common_stock alumax class c common_stock that had a par_value of dollar_figure a share however no share of the alumax class a common_stock could be issued and outstand- ing at any time that any share of the alumax class c common_stock was issued and outstanding and no share of the alumax class c common_stock could be issued and outstanding at any time that any share of the alumax class a common_stock was issued and outstand- ing as a result of the restructuring the shares of the class a common_stock that amax realty bemax cemax and amax securities held were exchanged for shares of the alumax class c common_stock all shares of the class a common_stock were retired and became authorized and unissued shares of the alumax class a common_stock and the shares of the class b common_stock that mitsui japan mitsui usa and nippon steel held became shares of the alumax class b common_stock we shall sometimes refer to the holders of the alumax class c common_stock as the class c stockholders or the amax group stockholders and to the holders of the alumax class b common_stock as the class b stockholders or the mitsui nippon group stockholders on or about date mitsui japan sold to mitsui usa the shares of the alumax class b common_stock that it held accordingly all shares of the alumax class b common_stock were thereafter held by mitsui usa and nippon steel throughout any period during which any alumax class c common_stock was outstanding each share of the alumax class b common_stock had one vote and each share of the alumax class c common_stock had four votes on each matter submitted to the alumax stockholders and at each meeting of the alumax stockholders or a class of those stockholders the holders of a majority of the outstanding shares of the alumax common_stock entitled to vote present in person or by proxy constituted a quorum throughout that period at each meeting of the alumax stockholders the alumax stockholders were entitled to vote in the aggregate stockholder aggregate voting requirement and not by class on all matters submitted to them stockholder nonrestricted matters except certain stockholder restricted matters discussed below and the affirmative vote of a majority of votes cast on the stockholder nonrestricted matters was required to effect any stockholder action however any stockholder action on any stockholder nonrestricted matter was not to take effect for calendar days if it was taken over the express objection of the mitsui group--the holder of a majority of the outstanding shares of the alumax class b common_stock and any such stockholder action was not to take effect at all if as a result of the mitsui group stockholders' objection and certain other events discussed below shares of the alumax class c common_stock were purchased by the mitsui group or converted at the election of the amax group stockholders into shares of the alumax class a common_stock an affirmative vote of a majority of the outstanding shares of each class of alumax common_stock voting by class and not in the aggregate stockholder class voting requirement was re- quired to amend modify or repeal the restated certifi- cate of incorporation to make amend or repeal the bylaws bylaws and to effect any stockholder action on the following matters stockholder restricted matters throughout the period during which any alumax class c common_stock was outstand- ing a a merger of alumax b an acquisition or a disposition of any material asset ie an asset which had or would have upon acquisition an aggregate net_book_value on alumax' books equal to at least percent of its net_worth as shown in its consolidated balance_sheet prepared in accordance with generally_accepted_accounting_principles subject_to modification to reflect alumax and its subsidiaries as a consolidated_group separate from the amax group material asset c a partial or complete_liquidation or dissolution of alumax d a capital appropriation or an asset disposition request of dollar_figure million or more e the election or any other selection or dismissal of any chief_executive_officer of alumax ceo f any transaction involving alumax and any affiliate of alumax ie any stockholder of alumax any holder of a percent or greater equity_interest in such a stockholder or any entity in which any of the foregoing persons held a percent or greater equity_interest in which alumax made a loan to the affiliate or that was not in the ordinary course of business during and alumax' net_worth as shown in its consolidated balance sheets was dollar_figure million dollar_figure million and dollar_figure million respectively accordingly an asset consti- tuted a material asset and its acquisition or disposition consti- tuted a restricted matter that was subject_to the stockholder class voting requirement if it had a book_value of at least dollar_figure million ie percent of alumax' net_worth during the period at issue alumax had total assets of dollar_figure billion accordingly a capital appropriation or an asset disposition request of approximately percent of alumax' total assets ie dollar_figure million constituted a restricted matter that was subject_to the stockholder class voting requirement throughout any period during which any alumax class c common_stock was outstanding the alumax board was required to declare and pay dividends to the extent of percent of alumax' net_income to the extent permitted by law mandatory dividend provi- sion the restated certificate of incorporation contained two facially inconsistent provisions relating to the manner in which dividends were to be allocated between the alumax class b common_stock and the alumax class c common_stock paragraph b i a of article fifth stated dividends on class c common_stock shall be declared and paid at a rate per share equal to one- quarter the rate per share then declared on class b common_stock paragraph b i c of article fifth stated except as otherwise provided in this subparagraph i each share of common_stock outstanding shall partici- pate equally share and share alike in all dividends and other distributions on or with respect to the corporation's common_stock including distributions in liquidation or dissolution all the dividends that were declared and paid_by the alumax board pursuant to the mandatory dividend provision during the period date through date were allocated percent to the class b stockholders and percent to the class c stockholders on date the one occasion during the period date through date on which the alumax board declared dividends in excess of the amount required by the mandatory dividend provision excess dividends it allocated those excess dividend sec_50 percent to the class b stockholders and percent to the class c stockholders on date the alumax board adopted a resolution amending the restated certificate of incorporation that was approved by the alumax stockholders and that restated paragraph b i a of article fifth of that certificate to state divi- dends on class c common_stock pursuant to the mandatory dividend provision shall be declared and paid at a rate per share equal to one-quarter the rate per share then declared on class b common_stock dividends that were declared and paid_by the alumax board pursuant to the mandatory dividend provision on date and on date were allocated percent to the class b stockholders and percent to the class c stockholders on date and on date the two occasions after date on which the alumax board declared excess dividends it allocated such dividend sec_50 percent to the class b stockholders and percent to the class c stockholders on date the alumax board adopted a resolution amending the restated certificate of incorporation that was approved by the alumax stockholders and that added the following paragraph b i d to article fifth of that certificate anything contained in this article fifth to the con- trary notwithstanding a dividend of dollar_figure per share for each share outstanding of class b common_stock and a dividend of dollar_figure per share for each share outstand- ing of class c common_stock shall be declared payable on or before a specified date to stock- holders of record at the close of business on the business_day immediately preceding a specified date in respect of the portion of the corporation's fiscal quarter ending on date that shall have elapsed up to and including that date on date the alumax board declared dividends pursu- ant to paragraph b i d of article fifth of the restated certificate of incorporation the alumax board which consisted of six voting members and two nonvoting members special class directors throughout any period during which any share of the alumax class c common_stock was outstanding exercised all corporate powers unless otherwise expressly provided by law the restated certificate of incorporation and or the alumax bylaws the alumax class b common_stock and the alumax class c common_stock had the follow- ing voting rights with respect to the alumax board membership the alumax class b common_stock had the right by affirmative vote of a majority of the outstanding shares of that stock to elect remove with or without cause accept resignations of and to fill vacancies in the offices of two of those voting members class b directors and the alumax class c common_stock had the right by affirmative vote of a majority of the outstanding shares of that stock to elect remove with or without cause accept resignations of and fill vacancies in the offices of the remaining four of those voting members class c directors the class b directors and the class c directors voting in the aggregate and not by class had the right to elect one of the two special class directors elected special class director that director was required to be any full-time_employee of alumax other than the ceo of alumax who was required to be the other special class director ceo special class director pursuant to a side letter agreement dated and effective as of date among mitsui japan mitsui usa and amax the class b directors were to nominate a person to serve as the elected special class director and the class c directors were required to vote for that person in the election of the elected special class director and were not allowed to remove that person from that office unless a majority of the class b directors voted in favor of such removal the class b stockholders were entitled to appoint no more than two observers at each alumax board meeting notices of meetings of the alumax board were sent to those observers who were permitted to attend and participate in all discussions but not vote at those meetings throughout any period during which any alumax class c common_stock was outstanding each of the two class b directors had one vote and each of the four class c directors had two votes on each matter submitted to the alumax board for a vote and a majority of the total number of directors constituted a quorum throughout that period at each meeting of the alumax board the alumax directors were entitled to vote in the aggregate director aggregate voting requirement and not by class on all matters submitted to them director nonrestricted matters except certain director restricted matters discussed below and the affirmative vote of a majority of votes cast on the director nonrestricted matters by the directors present and voting at a meeting at which a quorum was present and voting was required to effect any board action however any board action on any director nonrestricted matter was not to take effect for calendar days if it was taken over the express objection of any class b direc- tor and any such board action was not to take effect at all if as a result of that class b director's objection and certain other events discussed below shares of the alumax class c common_stock were purchased by the mitsui group or converted at the election of the amax group stockholders into shares of the alumax class a common_stock an affirmative vote of a majority of the class b directors and class c directors voting by class and not in the aggregate director class voting requirement was required to effect board action on six director restricted matters director restricted matters that were identical to the six stockholder restricted matters during and the alumax board voted on various matters at regular quarterly meetings that were held in january april july and october of each such year in addition to the matters on which the alumax board voted at those meetings the alumax board voted on various matters at a special meeting that was held in date on various matters by unanimous consent in lieu of a board meeting on four separate occasions and by unanimous consent either in lieu of a board meeting or at a special board meeting on separate occasions during the period at issue the alumax board voted on a total of approximately matters the alumax board held a regular quarterly meeting on date prior to the date ie date on which alumax filed the restated certificate of incorporation with the delaware secretary of state but after the date ie date on which that certificate once filed was to be effective at that meeting the alumax board which consisted of voting members one-half of whom were elected by the class a common_stock and one-half of whom were elected by the class b common_stock voted by class on the following matters the election of new officers three capital appropriations for the expansion of two different facilities and the construction of a plant in amounts not in excess of dollar_figure dollar_figure and dollar_figure respectively that totaled dollar_figure and that represented by value approximately percent of the dollar_figure of total capital appropriations and asset disposi- tions of alumax during the period at issue the alumax 5-year forecast for through the alumax capital expendi- ture plan for that 5-year period the alumax profit plan the alumax capital_expenditure proposal the declaration of dividends and two matters relating to em- ployee compensation plans on date which also was prior to the date on which the restated certificate of incorporation was filed with the delaware secretary of state and was one of the occasions on which the alumax board acted by unanimous consent either in lieu of a board meeting or at a special board meeting the alumax board as it was structured prior to the restructuring voted by class on certain matters relating to that restructuring eg the amendment and restatement in the restated certificate of incorporation of the restated certificate of incorporation the amendment of the alumax bylaws the amendment in the stockholders agreement of the stockholders agreement and the approval of the issuance of the alumax class c common_stock that was authorized by the restated certificate of incorpo- ration the holders of the class a common_stock and the class b common_stock also voted by class on the first two of the forego- ing matters before the restated certificate of incorporation was filed with the delaware secretary of state during the period at issue the director restricted matters on which the alumax board voted pursuant to the director class voting requirement were the approval of a dollar_figure million sale-leaseback transaction that represented by value approxi- mately percent of the dollar_figure of total capital appropria- tions and asset dispositions of alumax during the period at issue the reelection of robert marcus mr marcus as the ceo and president of alumax at alumax board meetings held on date date and date the election of paul drack as interim president of alumax on date to succeed mr marcus who resigned on date effective as of date and the approval of a loan not in excess of dollar_figure to mitsui japan and or mitsui usa during certain other matters on which the alumax board voted by class were the amendments to the restated certificate on date and on date that related to the dividend provisions contained therein and that are discussed above and the amendment and restatement of the restated certificate of incorporation and the alumax bylaws and certain other matters all of which occurred on date and all of which related to the restruc- turing of alumax discussed below the foregoing amendments and or restatements of the restated certificate of incorpo- ration and the bylaws were required to be and were ap- proved by the alumax stockholders voting by class on those matters during the period at issue the director nonrestricted matters on which the alumax board voted pursuant to the director aggregate voting requirement included the election of officers other than the ceo a total of capital appropria- tions and asset dispositions ranging from dollar_figure to dollar_figure that totaled dollar_figure and that represented by value approximately percent of the dollar_figure of total capital appropriations and asset dispositions of alumax during the period at issue the authorization of officers to enter into on behalf of alumax a agreements with banks for commercial paper programs and or lines of credit not in excess of dollar_figure million and b long-term debt and or swaps in excess of dollar_figure million amendments to alumax' thrift plans and retirement plans a dollar_figure million contribution to a subsidiary of alumax and the appointment of independent auditors pursuant to a resolution that was adopted on date and that was in effect during the period at issue the alumax board delegated to the president of alumax the authority to approve expenditures within the approved capital_expenditure budget in an amount not exceeding an aggregate of dollar_figure million per project of which amount expenditures_for capital assets could not exceed dollar_figure million and expenditures_for working_capital could not exceed dollar_figure in connection with the restructuring the alumax bylaws were amended those amended bylaws ie the bylaws provided in pertinent part in the absence of the chairman of the board and vice chairman of the board the president shall preside at all meetings of the board_of directors and of the stockholders at which he shall be present he shall be the chief_executive_officer and except as herein provided shall have general charge and supervision of the business of the corporation and in general he shall perform all duties incident to the office of president of a corporation and such other duties as from time to time may be assigned to him by the board_of directors or as may be provided by law at any time that any share of class c common_stock is outstanding the president shall serve as a special class director thus the individual who served as president of alumax also served as its ceo president ceo in connection with the restructuring the mitsui group was granted certain rights that were expressly set forth in the stockholders agreement and either expressly set forth in the restated certificate of incorporation or incorporated into that certificate by its reference to the stockholders agree- ment the mitsui group's rights were triggered at anytime on or before date by the occurrence of any of certain specified events specified events that could have jeopardized the investment of that group in alumax one of the specified events that would trigger those rights was the following the directors or stockholders of alumax take any_action over the express objections of any class b director or the holder or holders of a majority of the outstanding shares of class b common_stock viz the mitsui group respectively and within calendar days after the taking of such action the board_of directors of mitsui japan or if mitsui japan does not then own any shares of class b common_stock of alumax the board_of directors of mitsui u s a re- view s such action and adopt s a resolution stating that it has determined that such action could have a material and adverse impact on the value of such stockholder's stockholding in alumax if it were to become effective if the resolution referred to in the foregoing provision were adopted the action of the alumax board to which a class b director objected or the action of the alumax stockholders to which the mitsui group stockholders objected would not become effective unless amax challenged the determination by the board_of directors of mitsui japan or mitsui usa that such an action could have a material and adverse impact on its investment in alumax by notifying the mitsui group of its challenge within although nippon steel held shares of the alumax class b common_stock the stockholders agreement did not grant nippon steel rights similar to those granted to the mitsui group the mitsui group's rights could be exercised by the mitsui group at anytime after date without the occurrence of any of the specified events business days of its receipt of a notice that such a resolution had been adopted and amax was successful in its challenge if amax timely provided the requisite notice of its challenge a panel of three arbitrators panel each of whom was named in the stockholders agreement was to determine by majority vote within calendar days of that notice whether any_action of the alumax board to which a class b director objected or any_action of the alumax stockholders to which the mitsui group stockholders objected could have a material and adverse impact on the value of the mitsui group's stock in alumax if it were to become effec- tive if the panel were to decide that amax' challenge was suc- cessful the action of the alumax board to which the class b director objected or the action of the alumax stockholders to which the mitsui group stockholders objected would become effec- tive immediately and the mitsui group would not have the right to purchase any shares of the alumax class c common_stock however if for any reason the panel were not to reach a decision on amax' challenge within the prescribed 14-day period it would be deemed to have decided that amax' challenge was unsuccessful if the panel were deemed to have decided or were to decide that amax' challenge was unsuccessful the action of the alumax board to which a class b director objected or the action of the alumax stockholders to which the mitsui group stockholders objected would not become effective and the mitsui group would have the right to purchase between and percent of the outstanding shares of the alumax class c common_stock from amax and or its subsidiaries at a price equal to percent of the stockholder's equity attributable to that stock mitsui's purchase right in the event that the mitsui group were to exercise the right to purchase some or all of the alumax class c common_stock the amax group stockholders would have the right to prevent such purchase and to convert percent of the alumax class c common_stock into the alumax class a common_stock which was to have the same rights as the class a common_stock had prior to the restruc- turing amax' conversion_right in the event that the amax group stockholders were to exercise that conversion_right the mitsui group would no longer have the right to purchase any of the alumax class c common_stock held by amax and or its subsid- iaries we shall refer to the provisions in the stockhold- ers agreement and in the restated certificate of incorpora- tion relating to the rights granted to the mitsui group with respect to actions of the alumax board and the alumax stockhold- ers that the mitsui group determined could have a material and adverse effect on its investment in alumax as the objectionable action provision the remaining specified events that would trigger the mitsui the amax group stockholders had the right to exercise amax' conversion_right at any time after date without any prior action by the mitsui group group's right under the stockholders agreement and the restated certificate of incorporation to purchase the alumax class c common_stock subject_to amax' conversion_right were a downgrading below certain specified levels in the credit rating of certain securities of amax or alumax specified events triggering acceleration of certain indebtedness of amax or alumax certain events of bankruptcy or insolvency of any significant subsidiary of amax certain changes in the ownership of amax and or the subsidiaries through which amax held its shares of alumax' stock a breach by amax or alumax of the stockholders agreement the then effective certificate of incorporation of alumax the then effective bylaws of alumax the pledge and indemnity agreement and or the tax-sharing agreement the last two of which are discussed below in a way materially adverse to the class b stockholders' stock in alumax a change that would cause the amount of obligations under the pledge and indemnity agreement to exceed the foreclosure value of the collateral pledged by amax pursuant to that agreement and a change in generally_accepted_accounting_principles that would prohibit mitsui japan and or mitsui usa from recording the net_income of alumax in its financial statements in connection with the restructuring amax and alumax entered into an undated tax-sharing agreement tax-sharing agree- ment that was effective as of date that agreement provided that for federal_income_tax purposes alumax was required to pay amax percent of the tax_liability of petition- ers' group determined as if petitioners' group were a separate consolidated_group amax was required to compensate alumax if alumax were adversely affected by the inclusion of petitioners' group in the amax group and alumax was required to compen- sate amax if alumax were to derive tax savings from the inclusion of petitioners' group in the amax group in order to determine the separate federal_income_tax liability of petitioners' group for purposes of the tax-sharing agreement alumax was required to and did prepare pro forma forms u s_corporation income_tax returns pro forma returns for each of the years and alumax was required to prepare those pro forma returns as the common parent of petitioners' group each such pro forma return was to be prepared by alumax in such a manner as it deemed to be in its best interest as the common parent of petitioners' group deter- mined as if alumax filed a consolidated_return on behalf of that group for each of the years and and all prior taxable years including taxable years prior to the inclusion of petitioners' group in the combined amax group and petitioners' group without regard to the tax position or interests of amax or the amax group in this connection the tax-sharing agreement provided in pertinent part notwithstanding the inclusion of the alumax consoli- dated group petitioners' group in the combined con- solidated group defined in paragraph d of the tax- sharing_agreement as the amax group and petitioners' group together for purposes of preparing such pro forma alumax return alumax shall be entitled to any and all elections positions and methods that would have been available to it in the computation of the tax_liability of the alumax consolidated_group had it continued to file separate consolidated_returns as common parent of the alumax consolidated_group the pro forma alumax return will be delivered to amax and to mitsui u s a together with a written description of the significant elections used in the preparation of such return no later than days prior to the due_date for the combined consolidated_return defined in sec_2 of the tax-sharing agreement as the consolidated federal_income_tax return filed by amax that included petitioners' group taking into account any extensions thereof that have been granted to amax the tax-sharing agreement provided as follows with respect to the filing of certain tax returns and documents and the examination of those returns by the internal_revenue_service irs amax shall prepare and file the combined consoli- dated returns defined in sec_2 of the tax-sharing agreement as a consolidated federal_income_tax return filed by amax that included petitioners' group and any other returns amended returns and other documents or statements required to be filed with the internal_revenue_service in connection with the determination of the federal_income_tax liability of the combined con- solidated group defined in paragraph d of the tax- sharing_agreement as the amax group and petitioners' group together amax shall provide alumax with copies of the portions of all such returns documents and statements which are related to alumax consolidated_return items defined in section a of the tax-shar- ing agreement as items of income deduction gain loss and credit of petitioners' group promptly upon filing thereof and all calculations of the earnings_and_profits of the members of the alumax consolidated_group petitioners' group on an annual basis while the parties recognize that amax will have primary responsibility with respect to the conduct of internal_revenue_service examinations of the returns filed by the combined consolidated_group and the amax consolidated_group the amax group alumax shall have the sole and exclusive authority to contest compromise or settle any proposed_adjustment or assessed or as- serted deficiency relating to or resulting from any alumax consolidated_return item amax shall with respect to each taxable_year for which a combined consolidated_return is filed and each post-consolida- tion year for which the tax_liability of the amax consolidated_group is affected by alumax consolidated_return items provide alumax with an executed power_of_attorney in a form satisfactory to alumax appointing persons designated by alumax as attorneys-in-fact to represent amax before the internal_revenue_service in connection with any examination of the return or initi- ation or conduct of any refund claim for that taxable_year to the extent related to alumax consolidated_return items and shall not revoke the power without first obtaining the written consent of alumax amax shall promptly notify alumax of and shall not object to any requests by the internal_revenue_service to deal directly with any member of the alumax consolidated_group in the course of an audit amax shall not con- test compromise or settle any proposed_adjustment or assessed or asserted deficiency relating to or result- ing from an alumax consolidated_return item or that would affect the pro forma alumax return pro forma returns or the actual federal_income_tax liabil- ity of the alumax consolidated_group for any taxable_year or seek a refund relating to an alumax consoli- dated return item without first obtaining the written consent of alumax alumax shall keep amax fully in- formed of the status of any contest concerning an alumax consolidated_return item the tax-sharing agreement provided that it was to be binding upon and was to inure to the benefit of any successor by merger acquisition of assets or otherwise to any of the parties to the same extent as if the successor had been an original party to that agreement also in connection with the restructuring on or about date a pledge and indemnity agreement pledge and indemnity agreement was entered into among the class b stock- holders the class c stockholders and the bank of new york as trustee and a letter agreement letter agreement was entered into among amax amax realty bemax cemax amax securi- ties mitsui japan and mitsui usa pursuant to the pledge and indemnity agreement the class c stockholders pledged their alumax class c common_stock and in the event that their alumax class c common_stock were converted into the alumax class a common_stock their alumax class a common_stock to be held in trust as security for the obligation of amax to indemnify alumax and the class b stockholders against certain tax and other costs that might arise out of the restated certificate of incorporation the stockholders agreement the tax-sharing agreement and the transactions contemplated by any such agreements amax' obligation to indemnify alumax against certain tax and other costs as set forth in sec_1 of the pledge and indemnity agreement was as follows amax shall indemnify and hold harmless alumax in the event that the internal_revenue_service determines on examination of the federal_income_tax liability of the alumax consolidated_group petitioners' group or the combined consolidated_group the amax group and petitioners' group together for any taxable_year an examination year that the inclusion of the alumax consolidated_group in the combined consolidated_group in the examination year or any other taxable_year was improper an adverse determination in the event of an adverse determination amax shall repay as an indemnity to alumax i the amount of any payments made by alumax to amax pursuant to the tax_sharing_agreement with respect to the federal_income_tax liability of the alumax consolidated_group for such examination year reduced by ii the amount of any payments made by amax to alumax pursuant to the tax_sharing_agreement with respect to the federal_income_tax liability of the alumax consolidated_group for such examination year plus interest thereon amax shall further pay to alumax the amount of any penalties or additions to tax paid_by the alumax con- solidated group as a result of such adverse determina- tion including any interest payable by alumax with respect thereto this sec_1 shall apply with equal force and effect to any state_or_local_tax based on or measured by net_income with respect to which alumax makes pay- ments to amax pursuant to the tax sharing agree- ment amax' obligation to indemnify the class b stockholders against certain tax and other costs as set forth in sec_2 of the pledge and indemnity agreement was as follows amax shall indemnify and hold harmless mitsui u s a mitsui japan and nippon steel jointly and severally against any federal state or local_taxes based on or measured by income which would not have applied or which are in excess of those which would have been imposed if the restructuring had not occurred other than inter alia federal income taxes relating to certain distributions by alumax that were subject_to the dividends-received_deduction in the case of mitsui usa and certain distri- butions of dividends that were taxed at a specified rate under the income_tax treaty between japan and the united_states including set-offs expenses includ- ing attorneys' fees penalties additions to tax or interest to which any such indemnitee may become sub- ject or for which any such indemnitee may become liable with respect to or arising out of directly or indirectly the restructuring the stockholders agreement the tax_sharing_agreement or any transaction contemplated by either of the above- named agreements pursuant to the pledge and indemnity agreement amax and not alumax or any other member of petitioners' group was to have control_over any challenges by the irs to the inclusion of petitioners in the consolidated_return filed by amax for each of the years and that agreement stated a i if the internal_revenue_service shall propose an adjustment in the tax_liability of the alumax consolidated_group petitioners' group for which amax would be required to pay an indemnity pursu- ant to sec_1 of this agreement a challenge to consolidation then alumax or amax whichever shall receive notice of the challenge to consolidation from the internal_revenue_service shall give prompt notice to the other of the challenge to consolidation amax shall determine in its sole discretion whether to contest the challenge to consolidation and with respect to any such contest shall determine the nature of all action to be taken to contest such challenge to consolidation including a whether any_action to contest such challenge to consolidation shall be by way of judicial or administrative proceedings or both b whether any such challenge to consolidation shall be contested by resisting payment of the proposed adjust- ment or by paying the same and seeking a refund there- of and c if amax chooses to proceed through judicial proceedings the court or other judicial body before which judicial action shall be commenced amax shall have full control_over any contest pursuant to this sec_3 but shall keep alumax and the mitsui group informed of the status thereof and shall consider in good_faith requests by them concerning the contest of the claim ii notwithstanding paragraph i above alumax shall retain the rights specified in section of the tax_sharing_agreement with respect to issues described therein other than whether the inclusion of the alumax consolidated_group in the combined consolidated_group the amax group and petitioners' group together was proper the pledge and indemnity agreement further provided inter alia that it was to terminate upon the earliest date on which all of the following conditions were met no taxing author- ity was any longer entitled to propose an adjustment to any_tax liability of any party to the pledge and indemnity agreement other than the trustee for any year that could result in any amount's becoming due and payable pursuant to an obligation under that agreement no contest of any such proposed_adjustment was pending and amax did not have any obligations under the pledge and indemnity agreement to alumax or the class b stock- holders the pledge and indemnity agreement provided that it and the rights and remedies thereunder were to inure to the benefit of and were to be binding upon the heirs successors and assignees to the parties thereto the letter agreement provided in pertinent part if the change currently proposed in sec_61 of h_r tax_reform_act_of_1984 is enacted or if other united_states federal tax legislation is enacted relat- ing to the relationship between voting power and equity ownership and having a similar effect on amax's ability to include the alumax consolidated_group in amax's consolidated federal_income_tax returns and as a result either of the parties to the letter agreement determine that the likelihood of successfully contesting a possible challenge by the internal_revenue_service to the inclusion by amax of the alumax consolidated_group in amax's consoli- dated federal_income_tax return for any period is materially reduced the parties to the agree- ment agree to take such action as is necessary in- cluding without limitation making appropriate amend- ments of alumax's restated certificate of incor- poration to convert all outstanding shares of alumax class c common_stock into shares of alumax class a common_stock upon the date which is the later of i the date of such determination or as soon as practica- ble thereafter or ii the last day preceding such period during date amax realty and cemax were liquidated and their respective assets including the alumax class c common_stock were distributed to amax accordingly all shares of the alumax class c common_stock were thereafter held by amax bemax and amax securities the restructuring and subsequent events on date alumax filed with the delaware secre- tary of state a restated certificate of incorporation restated certificate of incorporation that was effective as of that date restructuring alumax and its stockholders executed an agreement dated as of date that inter alia terminated the stockholders agreement pursuant to the restated certificate of incorporation alumax was authorized to issue shares of alumax voting common_stock with a par_value of dollar_figure a share and million shares of alumax preferred_stock alumax preferred_stock with a par_value of dollar_figure a share which were to be issued from time to time by the alumax board as shares of one or more series of stock with rights preferences and limitations as determined by the alumax board four million shares of the alumax preferred_stock were designated by the alumax board as series a nonvoting pre- ferred stock alumax series a nonvoting preferred_stock and were exchangeable for the common_stock of amax on date pursuant to a recapitalization and stock purchase agreement that was entered into among amax alumax mitsui usa and nippon steel on or about date mitsui usa exchanged shares of the alumax class b common_stock that it held for million shares of the alumax series a nonvoting preferred_stock mitsui usa sold to amax for dollar_figure the remaining shares of the alumax class b common_stock that it held and nippon steel sold to amax for dollar_figure the shares of the alumax class b common_stock that it held as a result of the restructuring the outstanding shares of the alumax class b common_stock and the outstanding shares of the alumax class c common_stock were converted into a single class of alumax common_stock that was held entirely by members of the amax groupdollar_figure during and mitsui usa exchanged the million shares of the alumax series a nonvoting preferred_stock that it held for an unspecified number of shares of the common_stock of amax amax contributed that preferred_stock to alumax which then canceled it during mitsui usa sold in secondary public offerings all of the common_stock of amax that it held on date amax which since the restructur- although the parties stipulated that pursuant to the restated certificate of incorporation the class a and class b common_stock of alumax was converted into a single class of common_stock we shall disregard that stipulation insofar as it refers to the alumax class a common_stock rather than the alumax class c common_stock because such reference is clearly contrary to the facts established by the record that pursuant to that certificate the alumax class b common_stock and the alumax class c common_stock were converted into a single class of alumax stock see 93_tc_181 ing had owned percent of the outstanding shares of the alumax common_stock distributed to its common stockholders all of the alumax common_stock that it held and alumax has been publicly held since that time immediately thereafter amax was merged into cyprus minerals company and the surviving company and successor to amax was renamed cyprus amax minerals company cyprus amax filing and examination of the consolidated_returns alumax filed consolidated_returns for the calendar years and as the common parent of petitioners' group an affiliated_group within the meaning of sec_1504 amax filed consolidated_returns for and on date date and date respectively in which it claimed to be the common parent of an affiliated_group within the meaning of sec_1504 that consisted of corporations in both the amax group and petitioners' group as part of the consolidated_return that it filed amax included the following documents form_851 affilia- tions schedule that listed the corporations that were included in the consolidated_return including the corporations in petitioners' group a document dated date enti- tled election to be a member as of january election document that was signed by john a brader as vice president of alumax and that provided based on an agreement dated date by and among alumax inc amax inc mitsui and co ltd and mitsui and co u s a inc as amended that gives amax inc of the voting power of all classes of alumax stock entitled to vote alumax and each of its subsid- iaries hereby elects under united_states sec_1_1502-76 to become a member of the group of which amax inc is the common parent as of date and a disclosure statement under sec_6661 of the inter- nal revenue code that was required to be filed as part of that return in accordance with an agreement between amax and mitsui usa and that provided an agreement dated date by and among alumax inc amax inc mitsui co ltd and mitsui co u s a inc as amended a copy of which is attached hereto gives amax inc of the voting power of all classes of alumax stock entitled to vote based on the agreement alumax and each of its subsidiaries has elected under united_states sec_1_1502-76 to become a member of the group of which amax inc is the common parent as of date accordingly alumax and each of its subsidiaries is included as of date in the amax inc consolidated_income_tax_return filed for the year ended date as a result of the inclusion of petitioners' group in the consolidated_returns filed by amax for and the taxable_income of petitioners' group for each of those years was offset in the computation in those returns of the consolidated_taxable_income by net operating losses of members of the amax group and general business credits credits under sec_38 of petitioners' group for each of the years and consisting of investment tax_credits for those years and jobs credits for and were carried back pursuant to sec_39 to and in the respective amounts of dollar_figure and dollar_figure resulting in alumax' receipt of tax refunds in those amounts pursuant to sec_6411 the consolidated_return filed by amax for each of the years and constituted the return of each member of petitioners’ group for each such year regardless whether the inclusion of petitioners in each of those consolidated_returns was proper the respective periods of limitations on the assess- ment of tax against petitioners’ group for each of the years and began to run on the date on which amax filed the consolidated_return for each such year respondent commenced an examination of the consolidated_returns that amax filed for and prior to the expiration of the time prescribed by sec_6501 for the assess- ment of income_tax due for each of those years from the corpora- tions that were included whether properly or improperly in those consolidated_returns amax consolidated_group amax and respondent executed the following separate written agreements on form sec_872 consent to extend the time to assess tax to extend the period of time during which any such assessment could be made by respondent taxable_year s to which form_872 applied through through date through which period of limitations was extended date date date date date signed by of- ficer of amax date date date undated date signed by representative of respondent date date date date through through through through through date date date date date date date undated undated undated undated date date date date date date date date date date each of the above-listed form sec_872 identified the tax- payer s as amax inc and consolidated subsidiaries or amax inc and consolidated subs and stated in pertinent part that the taxpayers so identified and a designated representative of respondent consent and agree to the following the amount of any federal_income_tax due on any return s made by or for the above taxpayer s for the period s ended date date date and or date may be assessed at any time on or before one of the dates stated on the form_872 and listed above after the merger of amax into cyprus minerals company on or around date and before the expiration of the time prescribed by sec_6501 for the assessment of income_tax due for and from the corporations in the amax consolidated_group cyprus amax the surviving company of that merger and the successor to amax and respondent executed a written_agreement on form_872 to extend the period of time through date during which any such assessment could be made by respondent that form_872 identified the taxpayer s as amax inc and consolidated subsidiaries and stated in pertinent part that the taxpayers so identified and a designated representative of respondent consent and agree that the amount of any federal_income_tax due on any return s made by or for the above taxpayer s for the period s ended date date date and date may be assessed at any time on or before date that form_872 was signed on date by an officer of cyprus amax and on date by a representative of respondent the officers of amax and cyprus amax who signed the form sec_872 in question were not at any relevant times officers of alumax or of any other member of petitioners' group neither alumax nor any other member of petitioners' group executed at any relevant times a written power_of_attorney or any other document explic- itly referring to a power_of_attorney which specifically autho- rized any of those officers to represent alumax or any other member of petitioners' group with respect to the years and on date respondent issued a notice_of_deficiency notice to alumax incorporated and consolidated subsidiaries in the notice respondent determined inter alia you are not qualified for inclusion in amax inc 's affiliated_group for the taxable years ended date date and date because amax inc did not satisfy the requirements of sec_1504 during any portion of said taxable years accordingly you are treated as filing separate_income tax returns for the years ended date date and date your income is figured as disclosed by the consolidated_returns of amax inc and subsidiaries and by reference to pro forma returns form_1120 prepared by you and submit- ted to amax inc as if you were separate from amax inc and still the common parent of your own consoli- dated group because of the determination that alumax inc and consolidated subsidiaries are not included in the consolidated_returns of amax inc for the taxable years ended date date and date there is sufficient tax available to absorb the credits therefore the credits are not allowed as carrybacks petitioners bear the burden of establishing that respon- dent's determinations in the notice are erroneous rule a 290_us_111 that this case was submitted fully stipulated does not change that burden or the effect of a failure of proof rule b 95_tc_82 affd 943_f2d_22 8th cir consolidation sec_1501 grants an affiliated_group_of_corporations the privilege of filing a consolidated_return the dispute here centers on whether for each of the years and petitioners were members of the affiliated_group that had amax as its common parent which filed a consolidated_return for each of those years that included petitioners the term affiliated_group is defined in sec_1504 the deficit_reduction_act_of_1984 1984_act publaw_98_369 sec a stat amended the definition of an affiliated_group in sec_1504 amended sec_1504 amended sec_1504 is generally effective for taxable years beginning after date 1984_act sec b 98_stat_579 prior to its amendment by the 1984_act sec_1504 as pertinent here defined the term affiliated_group to mean one or more chains of includible corporations connected through stock ownership with a common parent corpora- tion which is an includible_corporation if-- stock possessing at least percent of the voting power of all classes of stock and at least percent of each class of the nonvoting_stock of each of the includible corporations ex- cept the common parent_corporation is owned di- rectly by one or more of the other includible corporations and the common parent_corporation owns di- rectly stock possessing at least percent of the voting power of all classes of stock and at least percent of each class of the nonvoting_stock of at least one of the other includible corporations after its amendment by the 1984_act sec_1504 as pertinent here defined the term affiliated_group as follows in general --the term affiliated_group means-- a or more chains of includible corpora- tions connected through stock ownership with a common parent_corporation which is an includible_corporation but only if-- b i the common parent owns directly stock meeting the requirements of paragraph in at least of the other includible corporations and ii stock meeting the requirements of paragraph in each of the includible cor- porations except the common parent is owned directly by or more of the other includible corporations 80-percent voting and value test --the owner- ship of stock of any corporation meets the requirements of this paragraph if it-- a possesses at least percent of the total voting power of the stock of such corpora- tion and b has a value equal to at least percent of the total value of the stock of such corpora- tion as pertinent here the principal difference between sec_1504 and amended sec_1504 is that the definition of the term affiliated_group in the latter provision imposes an percent value test in addition to the 80-percent voting power test that is imposed by both provisions compare sec_1504 with amended sec_1504 section b of the 1984_act 98_stat_579 as amended retroactively by section e of the tax_reform_act_of_1986 publaw_99_514 100_stat_2800 provides the following special rule for the effective date of amended sec_1504 special effective date rule special rule for corporations affiliated on date--in the case of a corporation which on date is a member_of_an_affiliated_group which files a consolidated_return for such corporation's taxable_year which includes date for purposes of determining whether such corporation continues to be a member of such group for taxable years beginning before date the amendment made by subsection a viz amended sec_1504 shall not apply the preceding sentence shall cease to apply as of the first day after date on which such corporation does not qualify as a member of such group under sec_1504 the internal_revenue_code of as in effect on the day before the enactment of this 1984_act on brief the parties proceed on the assumption that sec_1504 applies not only for but also for and and that amended sec_1504 does not apply for and consequently they make no argument and presumably they did not present all the evidence that they might have with respect to the 80-percent value test in amended sec_1504 and b while we agree that sec_1504 is applicable for we disagree that that section applies for and that is because we find below that for petitioners were not members of the affiliated_group within the meaning of sec_1504 that had amax as its common parent accordingly the special effective date rule does not apply and the question whether for and petitioners were members of the affili- ated group that had amax as its common parent must be resolved under amended sec_1504 since the parties address for each of the years and only the 80-percent voting power test of sec_1504 before its amendment by the 1984_act and since that test as pertinent here is essentially the same as the 80-percent voting power test of sec_1504 after its amendment by the 1984_act compare sec_1504 with amended sec_1504 and a we generally shall do the same however we are in no way suggesting that that is the only test that petitioners must satisfy for and in order to be members of the affili- ated group that had amax as its common parent nor are we suggesting that petitioners have carried their burden of showing that they satisfy the 80-percent value test of amended sec_1504 and b to the contrary on the record before us we find that they have not the dispute as framed by the parties is whether the alumax class c common_stock owned by the amax group stockholders pos- sessed at least percent of the voting power of all classes of stock of alumax within the meaning of sec_1504dollar_figure it is petitioners' position that at all relevant times the alumax class c common_stock possessed percent of the voting power of all classes of alumax stock within the meaning of sec_1504 it is significant to our resolution of the question presented under sec_1504 and amended sec_1504 that petitioners do not contend that that stock possessed more than percent of the voting power of all classes of alumax stock petitioners argue that all judicial and administrative each party and in particular petitioners appears to have misconstrued in material respects the arguments on brief of the opposing party on the issue under sec_1504 as a result the briefs and in particular petitioners' briefs often address arguments and contentions that we do not believe are even being advanced by the opposing party in any event we shall resolve the issue presented to us under sec_1504 and amended sec_1504 by following the path mandated by the facts established by the record and the applicable law authorities that have construed the meaning of the terms voting_stock and or voting power for purposes of sec_1504 and its predecessor provisions in the internal revenue laws support their position under sec_1504 according to petitioners those cases and rulings consistently have defined voting_stock as stock that has the right to vote in the election of directors and have measured a stock's voting power by reference to the voting power of the directors such stock elects they have specifically not taken into account voting rights with respect to matters other than the right to vote in the election of directors no matter how exten- sive such rights may be and have never measured voting power other than by reference to the voting power of directors we shall refer to the test that petitioners contend all perti- nent case law and rulings require us to apply in resolving the question presented under sec_1504 as the mechanical test according to petitioners application of their mechanical test mandates the following conclusions the so-called administrative authorities on which petition- ers as well as respondent rely include various rulings both published and private that the irs has issued we shall refer collectively to those rulings as rulings revenue rulings are not regarded as precedent in this court they merely represent the position of the commissioner of internal revenue commis- sioner on a particular issue 105_tc_420 however the public generally has the right to rely on positions taken by the commis- sioner in revenue rulings 89_tc_765 private letter rulings are not regarded as precedent in this court and the public may not rely on them see sec_6110 105_tc_114 the class c stock owned by the amax group entitled the amax group to elect four directors who could cast out of votes cast on matters put to the board the amax group therefore had percent of the voting power of the stock of petitioner in reaching the foregoing conclusions about the voting power of the class c directors and the alumax class c common_stock that elected those directors petitioners must and do carve out an exception to the application of their mechanical test instead of assigning to the alumax class c common_stock as their mechan- ical test would require the voting power of the class c direc- tors on all matters on which the alumax board was to vote petitioners assign to that stock the voting power of those directors only on the director nonrestricted matters on which the alumax board voted in the aggregate and not by class petition- ers thus ignore the reduced voting power of the class c directors and the increased voting power of the class b directors on the director restricted matters that required a class vote and consequently a vote by the class c directors who were elected by the amax group stockholders and by the class b direc- tors who were elected by the mitsui nippon group stockholdersdollar_figure petitioners also disregard the voting power of the alumax class b common_stock and the alumax class c common_stock on the stockholder restricted matters which are identical to the director restricted matters and on which a class vote was re- quired by each of those two classes of stock indeed petition- ers do not even refer to that stockholder class voting require- ment in advancing their arguments under sec_1504 in their opening brief it is only in their reply brief that petitioners continued in support of the exception that they carve out of their mechani- cal test petitioners assert the six matters requiring approval of each class of directors in the case of alumax covered a narrow set of actions such as mergers material acquisitions and dispositions and transactions with affiliates that frequently are the subjects of mechanisms such as class voting intended to protect minority stockhold- ers they fall far short of the unlimited list of matters on which the preferred stockholders could have voted in 93_f2d_883 1st cir revg 35_bta_906 or would have been prevented from voting on in 81_f2d_971 affg 29_bta_443 had those stockholders known of and tried to exercise their voting rights in urging application of their mechanical test petitioners not only contend that the court should ignore the respective di- rector and stockholder class voting that was required on the director and stockholder restricted matters they also assert that we should disregard the mandatory dividend provision and the objectionable action provision that is because accord- continued appear to address that requirement although not altogether clear to us it appears and we shall assume that petitioners contend in their reply brief that the stockholder class voting requirement should be ignored for purposes of sec_1504 for the same reasons that petitioners claim the director class voting requirement should be ignored apparently petitioners' position with respect to the stockholder class voting requirement also was difficult for the irs to grasp we draw this conclusion because in tech adv mem date which was issued by the irs to petitioners on the question under sec_1504 presented here the irs noted that petitioners had taken incon- sistent positions as to whether the charter required each class of shareholders to approve the restricted matters at times seeming to acknowledge the existence of this requirement and most recently disputing its existence ing to petitioners all the pertinent cases and rulings re- ject any argument that a preferential right to dividends like that which petitioners maintain was granted by the mandatory dividend provision gives the holders of the stock some of the 'voting power' of the stock not entitled to that preference and determined voting power on the basis of actual voting power at the time of measurement and any possibility that voting power might change as a result of an event such as the conversion of non-voting stock into voting_stock or a purchase or redemption of stock like that which peti- tioners contend might occur under the objectionable action provision even if scheduled to occur was irrelevant under those cases and rulings petitioners further argue in the alternative that even if the court were to consider the director and stockholder class voting requirements the mandatory dividend provision and the objectionable action provision in resolving the issue presented under sec_1504 the voting power of the alumax class c common_stock would not be reduced below the 80-percent voting power which petitioners contend that stock possessed that is because according to petitioners those requirements and provi- sions did not meaningfully impair the power of the alumax board operating through the class c directors to manage the business and affairs of petitioner alumax respondent counters that at all relevant times the alumax class c common_stock did not possess at least percent of the voting power of all classes of alumax stock within the meaning of sec_1504 respondent contends that although in the vast majority of cases applying sec_1504 voting power can and should be measured by reference to the election of directors in an aggressively structured transaction like the instant case election of directors is not an appropriate measure of voting power in such a case the service will look beyond the election of directors to determine voting power respondent argues that all judicial and administrative authorities that have construed the meaning of the terms voting_stock and or voting power for purposes of sec_1504 and its predecessor provisions in the internal revenue laws support respondent's position in the present case according to respon- dent those cases and rulings disavow petitioners' purely mechanical test as the proper standard for voting power under sec_1504 while acknowledging that the pertinent case law and rulings require the court in the present case to consider the right of the alumax class c common_stock to elect the class c directors and the voting power of those directors in resolving the issue presented under sec_1504 respon- dent contends that those cases and rulings also permit us in the instant case to examine the voting power of the class c directors on all board matters not as petitioners urge just on those board matters on which the directors were to vote in the aggre- gate and not by class respondent further contends that we must also consider the impact of the class voting required by the alumax stockholders on the same restricted matters on which the alumax directors were required to vote by class since that stockholder class voting requirement gave the alumax class b common_stock veto power over both the alumax class c common_stock and the class c directors whom that class c stock elected respondent also urges the court to examine the impact of the mandatory dividend provision and the objectionable action provi- sion in resolving the issue presented under sec_1504 that is because according to respondent those provisions placed restrictions on the power of the alumax board to act on certain board matters and consequently on the voting power of the alumax class c common_stock which elected the class c directors on that board to participate in the management of alumax through those directors it is respondent's position that the cumulative effect of the director class voting requirement the stockholder class voting requirement the mandatory dividend provision and the objectionable action provision was to reduce the voting power of the alumax class c common_stock well below percent for pur- poses of sec_1504 since both parties rely on essentially the same case law and rulings to support their divergent positions it is obvious that one of the parties is misconstruing them we conclude that petitioners are incorrectly interpreting the cases and rulings in question the only issue presented in the cases viz 93_f2d_883 1st cir revg 35_bta_906 and 81_f2d_971 6th cir affg 29_bta_443 on which both parties rely was whether the stock in question was voting_stock or nonvoting_stock for purposes of the applicable consoli- dation provisions those cases did not even address how to measure the voting power possessed by different classes of voting_stock for purposes of those provisions the questions presented in certain of the rulings on which both parties rely viz revrul_69_126 1969_1_cb_218 i t c b were whether the stock in question was voting_stock or nonvoting_stock for purposes of the applicable consolidation provisions and how to measure the voting power possessed by different classes of voting_stock for purposes of those provisions one or both of those issues also were involved in certain of the other rulings on which petitioners rely eg revrul_71_83 1971_1_cb_268 priv ltr rul date priv ltr rul date priv ltr rul date none of the cases or rulings on which petitioners rely involved the facts presented in the instant case nor does any of them mandate that we adopt petitioners' espoused mechanical test let alone their application of that test in determining in the present case whether the alumax class c common_stock owned by the amax group stockholders satisfies the voting power require- ment of sec_1504 and amended sec_1504 and a dollar_figure to the contrary erie lighting co v commissioner supra the principal case on which both parties rely supports respondent's position that in the present case this court should examine all of the facts surrounding the management of alumax and the voting rights of the alumax class b common_stock the alumax class c common_stock the alumax board and the members of that board in order to determine whether the alumax class c common_stock owned by the amax group stockholders pos- sessed at least percent of the voting power of all classes of alumax stock within the meaning of sec_1504 in erie lighting co v commissioner supra the court addressed whether the preferred_stock issued by the erie lighting company elc was voting_stock or nonvoting_stock for purposes of the applicable consolidation provisions in resolving that issue the court observed the purpose of the provisions relating to affili- ated companies was to enable corporations under one management to make a consolidated_return as though they were a unit in transacting business and to avoid such a manipulation of intercompany_transactions as would petitioners do not cite hermes consol inc v united_states cl_ct even though they contend that if respondent's position were adopted in the present case the application of many other code provisions requiring precise percentage determinations of voting power would be called into question in hermes the court determined the voting power of certain stock for purposes of sec_269 by examining its right to vote in the election of directors and its right to approve or disapprove fundamental changes in corporate structure although the court acknowledged that the former factor was more indica- tive of that voting power than the latter factor id pincite- prevent the government from correctly ascertaining and collecting the sums as taxes that are justly due it schlafly v united_states f 2d 8th cir cir 4_f2d_195 at page 288_us_152 53_sct_383 77_led_667 the commissioner and the board in the construc- tion of the acts prior to generally whenever the question was raised followed this rule that the stock which must be taken into consideration in determining whether grounds for affiliation exist was stock having a right to control the management of a corporation as in the election of directors with such an established and recognized construc- tion by the department congress in enacting the and acts should be held to mean by nonvoting_stock stock not having the right to vote for directors who control the management of the corporation voting_stock may very properly be termed manage- ment stock erie lighting co v commissioner supra pincite the court in the erie lighting co case also quoted with approval the following statement in 39_f2d_830 6th cir affg 8_bta_665 petitioners contend on brief that the analysis in commis- sioner v shillito realty co 39_f2d_830 6th cir affg 8_bta_665 conflicts with and must therefore yield to the analysis of two subsequent decisions of the supreme court viz 288_us_152 and 284_us_583 per curiam not only did the court in 93_f2d_883 1st cir revg 35_bta_906 the principal case on which petitioners rely to support their mechanical test quote with approval the above statement from the shillito case it expressly found that that statement was in no way opposed to the supreme court decision in 284_us_136 the controlling authority on which the supreme court relied in deciding the atlantic city continued we think the term stock as used in the consolida- tion statute is clearly intended to mean stock with a potential voting power which if asserted will be effective in the management or control of the corpora- tion erie lighting co v commissioner supra pincite with the foregoing in mind the court in erie lighting co v commissioner supra proceeded to examine the facts before it including the nature of the matters on which the preferred_stock of elc had the right to vote and made certain judgments about the nature of those various matters based on that examination the court found that the elc preferred_stock had the right to vote on many matters that it determined were usually reserved to the stockholders stockholder matters but that it did not have the right to vote in the election of elc's board_of directors unless dividends with respect to that preferred_stock remained unpaid for two quarterly periods a condition that had not arisen during the years in question id pincite the matters that the court in erie lighting co determined were usually reserved to the stockholders included increases or reductions of capital stock of the company increases in its capital indebtedness the number of directors serving on elc's board_of directors the place of its principal office and the time of its stockholder continued elec co and howes bros hide co cases erie lighting co v commissioner supra pincite meetingsdollar_figure id pincite the court in erie lighting co did not indicate that any of those stockholder matters on which the preferred stockholders of elc had the right to vote restricted elc's board_of directors with respect to that board's management of elc's business and affairs nor did it make mention of any management matter that it believed was taken away from elc's board_of directors by those stockholder matters to the con- trary the court in erie lighting co examined applicable state law and the bylaws of elc found that under that law and those bylaws the board_of directors of elc was entrusted with the management of its business and affairs and distinguished the management matters that were entrusted to elc's board_of direc- tors from the stockholder matters on which the preferred stock- holders of elc had the right to vote the court in erie lighting co v commissioner f 2d pincite concluded that those stock- holder matters are not a basis for holding that two corporations do business as a single unit or that the preferred stock- holders control the management of the business enter- prise that is left to the board_of directors it appears to us that certain of the matters that the court in erie lighting co v commissioner supra determined were usually reserved to the stockholders were the types of matters that under the laws of all states required a stockholder vote or stockholder approval and the remainder of those matters were the types of matters that under the laws of certain states required a stockholder vote or stockholder approval see fletcher cyclopedia of corporations sec_276 sec_543 sec_547 perm ed rev fletcher cyclopedia of corporations supra sec_2001 sec_2105 perm ed rev the court held in erie lighting co v commissioner supra pincite that the preferred_stock of elc was not voting_stock for purposes of the applicable consolidation provisions because that stock did not have the right to vote in the election of the board_of directors of elc which was entrusted with the management of its business affairs and therefore that stock did not have the right to control that management since erie lighting co v commissioner supra was decided pertinent rulings have consistent with the rationale of the erie lighting co case considered the ability of stock to participate in the management of a corporation through the election of one or more directors in determining the existence of voting_stock and or the extent of voting power for purposes of the consolida- tion provisions see eg revrul_69_126 1969_1_cb_218 i t 1948_1_cb_72 however none of those rulings involved the facts presented here nor did any of them suggest that the power of the boards of directors involved in those rulings or of the members of those boards was restricted or limited such as by completely taking away from those boards the power to vote on certain matters relating to the management of corporate business and affairs that were entrusted to those boards under the applicable state law or by requiring a class vote by different members of those boards on such board manage- ment matters based on our examination of erie lighting co v commis- sioner supra and other pertinent authorities we conclude that in the present case we are not precluded from examining the impact if any of the respective director and stockholder class voting requirements the mandatory dividend provision and the objectionable action provision on the power of the alumax class c common_stock to participate in the management of alumax directly and or indirectly through the class c directors whom that stock elected and therefore on the voting power of that stock for for purposes of sec_1504 and for and for purposes of amended sec_1504 and a see erie lighting co v commissioner supra see also revrul_69_126 supra i t supra before turning to an examination of those matters we shall set forth our views about the experts on whom the parties rely petitioners rely on the opinions of r franklin balotti mr balotti who is qualified as an expert on the general corporation law of the state of delaware and on the corporate governance and capital structure of delaware corporations and business organiza- tions and who prepared an opening report and a rebuttal report collectively referred to as mr balotti's reports respondent relies on the opinion of bernard s black mr black who is qualified as an expert on corporate law mergers and acquisi- tions and corporate finance and who also prepared an opening report and a rebuttal report collectively referred to as mr black's reports we evaluate the opinions of experts in light of the qualifi- cations of each expert and all other evidence in the record 480_f2d_171 9th cir affg 54_tc_493 97_tc_496 86_tc_547 we have broad discretion to evaluate 'the overall cogency of each expert's analysis ' 838_f2d_330 9th cir quoting 783_f2d_906 9th cir affg in part and remanding in part t c memo we shall disregard any opinion of an expert that constitutes nothing more than that expert's legal opinion or conclusion about a particular matter see 550_f2d_505 2d cir 92_tc_101 we are not bound by the formulae and opinions proffered by an expert especially when they are contrary to our own judgment 813_f2d_837 7th cir affg 85_tc_56 538_f2d_927 2d cir affg tcmemo_1974_ 227_f2d_753 6th cir affg tcmemo_1954_139 instead we may reach a decision based on our own analysis of all the evidence in the record silverman v commissioner supra pincite the persua- siveness of an expert's opinion depends largely upon the dis- closed facts on which it is based see 337_f2d_432 7th cir affg tcmemo_1963_244 while we may accept the opinion of an expert in its entirety 74_tc_441 we may be selective in the use of any portion of such an opinion parker v commissioner supra pincite we also may reject the opinion of an expert witness in its entirety see 523_f2d_1308 8th cir affg 62_tc_684 parker v commissioner supra pincite- mr balotti's reports we found the focus of mr balotti's reports to be in large part misdirected mr balotti's reports focus primarily on whether the director class voting requirement the stockholder class voting requirement the mandatory dividend provision and the objectionable action provision prevented the board_of alumax from managing its business and affairs he concludes that those requirements and provisions did not significantly alter or impair the power of the alumax board to manage the business and affairs of alumax or the exercise of such power however it is respondent's position that the director class voting requirement caused the alumax board's power with respect to the restricted matters to be divided equally between the class b directors and the class c directors not that that requirement impaired the alumax board's power to manage the business and affairs of alumax moreover it is not respondent's position that the stockholder class voting requirement the mandatory dividend provision and the objectionable action provision completely prevented the alumax board from managing the business and affairs of alumax rather it is respondent's position that the alumax board's power to manage any matter that was subject_to that requirement and those provisions was restricted we found certain of mr balotti's opinions to be qualified in material respects to illustrate mr balotti concedes that the alumax board's power was impaired by the director and stock- holder class voting requirements the mandatory dividend provi- sion and the objectionable action provision albeit in his opinion not significantly by way of further illustration mr balotti qualifies his opinion relating to the voting power of the class c directors by stating that those directors generally had percent of the voting power of the alumax board and by concluding that in most circumstances the class c directors could effectuate their will if they chose to do so mr balotti thus acknowledges as he must on the facts presented in this case that the class c directors could not cast percent of the votes entitled to be cast by the alumax board on all matters that were submitted to it and that the power of the alumax board was impaired albeit in his opinion such impairment was not significant we also found certain of mr balotti's opinions to be internally inconsistent in material respects and or to have been reached by disregarding certain material facts to which the parties have stipulated to illustrate although mr balotti qualifiedly concludes that the director class voting requirement the stockholder class voting requirement the mandatory dividend provision and the objectionable action provision did not sig- nificantly impair the power of the alumax board to manage the business and affairs of alumax or the exercise of such power he nonetheless concludes unqualifiedly that the alumax board managed the business and affairs of alumax by way of further illustra- tion although mr balotti qualifiedly concludes that the class c directors generally had percent of the voting power of the alumax board and refers to the director class voting requirement and the stockholder class voting requirement as limitations on the exercise of majority power by amax he nonetheless concludes unqualifiedly that the class c directors had the right to and did exercise percent of the voting power of the alumax board it is also noteworthy that mr balotti's opinions appear to have been based in large part on his view that the limitations on the alumax board resulting from the director and stockholder class voting requirements the mandatory dividend provision and the objectionable action provision are similar to the restric- tions that are commonly imposed on the boards of directors of other delaware corporations having analogous investor profiles in order to protect the interests of minority stockholders of those corporations in a number of instances mr balotti's reports do not disclose sufficient facts and data for us to be satisfied that the boards of other delaware corporations that do in fact have investor profiles analogous to that of alumax are in fact commonly limited by all of the restrictions involved in this case or by restrictions that are in fact similar to all of those restrictionsdollar_figure see rule f indeed to the extent that mr balotti's reports do disclose some facts describing what he concludes are restrictions that are similar to the director and stockholder class voting require- ments involved here we disagree that such restrictions are similar by way of illustration mr balotti states that the director and stockholder class voting requirements with respect to all of the restricted matters presented here are comparable to voting rights that are given to minority stockholders on events such as a merger an amendment to the certificate of incorpora- tion a sale of substantially_all the assets of a corporation and a dissolution of a corporation however minority stockhold- ers have voting rights on all of the matters mentioned by mr balotti because state law gives them such rights see fletcher cyclopedia of corporations sec_542 sec_544 sec_545 sec_546 perm ed rev none of those matters relates to the management of corporate business and affairs which are entrusted to its board_of directors under the applicable state law and on which the vote or approval of the stockholders is not required by that law in contrast most of the restricted matters on which the alumax directors and stockholders respectively were required to vote by class were the types of matters relating to the management of the business and affairs of alumax that were entrusted under continued in any event even assuming arguendo that mr balotti were correct in his view that all of the restrictions involved in this case or similar restrictions are common in delaware corpora- tions with investor profiles analogous to that of alumax in the instant case we nonetheless would determine the impact if any of the director and stockholder class voting requirements the mandatory dividend provision and the objectionable action provision on the voting power of the alumax class c common_stock for purposes of sec_1504 and amended sec_1504 and a just as we would consider the impact if any of such facts on the voting power of the stock of any continued delaware law to the alumax board except as provided in the restated certificate of incorporation and were matters on which under delaware law and that certificate the alumax board was to vote and on which the vote or approval of the alumax stockholders was not required by delaware law although it was required by that certificate by way of further illustration mr balotti concludes that the mandatory dividend provision which he de- scribes as giving the mitsui group percent of the first of income distributed by dividends is comparable to provisions that grant superior dividend rights to preferred stockholders we disagree although the parties agree that the mandatory dividend provision gave the alumax class b common_stock superior dividend rights with respect to percent of alumax' net_income that provision also required the alumax board to declare and pay dividends to all the alumax stockholders to the extent of percent of alumax' net_income in contrast the preferential_dividend provisions to which mr balotti compares the mandatory dividend provision usually do not obligate a company's board_of directors to declare and pay dividends see fletcher cyclopedia of corporations secs perm ed rev although once the board decides to declare dividends preferred stockholders with preferential_dividend rights have superior rights to such dividends other corporation which presented to us the same issue as is presented here that is because neither the pervasiveness of such class voting requirements and such dividend and objection- able action provisions in other corporations with analogous investor profiles to that of alumax nor the underlying reason for their presence controls whether and or how those requirements and provisions affect the determination of whether the alumax class c common_stock satisfies the 80-percent voting power test of sec_1504 and amended sec_1504 and a we did not find mr balotti's reports to be helpful in resolving the issue presented here under sec_1504 and amended sec_1504 and we do not rely on those reports in making our findings and reaching our conclusions herein see fed r evid mr black's reports we found certain statements in mr black's reports to be legal opinions that are beyond the proper scope of expert opin- ions see marx co v diners' club inc f 2d pincite laureys v commissioner t c pincite by way of illustra- tion mr black whose reports focus primarily on whether the director and stockholder class voting requirements the mandatory dividend provision and the objectionable action provision affected the voting power of the alumax class c common_stock for purposes of sec_1504 concludes that the consolidation rules in sec_1504 and related regulations were intended to en- sure that the enterprises that are eligible for consolidation are operated as a single 'business unit' and that this purpose was not achieved by amax and alumax between and by way of further illustration mr black concludes that the analysis that he as a corporate lawyer applies in reaching his conclu- sions relating to the total voting power of the alumax class c common_stock is the analysis that should be applied in interpret- ing total voting power under sec_1504 he also opines that under sec_1504 generally the holder of of the voting power of a corporation's shares has almost control_over the corporation's actions both at the management board_of directors level and at the shareholder level where a class of stockholders may elect percent of the members of a com- pany's board_of directors they have close to effective voting power because those directors completely controlled the decisions of the board and do not have less than voting power merely because they elected only of the board and amax had voting control and thus almost effective_control over certain actions that were taken by alumax mr black further opines that the alumax class c common_stock possessed slightly more than percent but less than percent of the total voting power of all classes of alumax stock the analysis that he used in reaching that conclusion involved the following three steps a division into four categories of the range of actions that could be taken by alumax a determination of the relative importance of each such class of actions and a determination of the degree of control exercised by the amax group stockholders and the mitsui nippon group stockholders over each such class of actions mr black does not define or explain in his reports certain key components of that analysis such as his definition of control in fact he uses the term control as well as the terms total voting power voting power effective voting power effec- tive control voting control and relative voting power without giving any of those terms a defined meaning at times he uses them as though they have the same meaning and at other times he uses them as though they have different meanings assuming arguendo that mr black's analysis were the proper analysis to be applied in determining whether the alumax class c common_stock satisfied the 80-percent voting power test of sec_1504 and amended sec_1504 and b we nonetheless would not find that analysis useful in making that determination that is because some of the key steps in mr black's analysis require that he make qualitative judgments but at times he does not explain the bases for those judgments see rule f by way of illustration mr black concludes without providing any explanation that alumax actions that were subject_to the director and stockholder class voting re- quirements were the most important type of actions to be taken by alumax and that alumax actions to be taken by the alumax board that were not subject_to those requirements and that could not possibly trigger the rights of mitsui japan and or mitsui usa under the objectionable action provision were the least impor- tant type of actions to be taken by alumax certain of the conclusions that mr black reaches in his reports also are based on internally inconsistent statements for example although mr black proposes that total voting power be measured by analyzing the full range of actions to be taken by alumax and the degree of control amax and mitsui had over those actions he also proposes that total voting power be measured based on the voting power in fact exercised by each class of the shares we did not find mr black's reports to be helpful in resolv- ing the issue presented here under sec_1504 and amended sec_1504 and we do not rely on them in making our find- ings and reaching our conclusions herein see fed r evid the class voting requirements as a result of the stockholder class voting requirement with respect to the stockholder restricted matters and the director class voting requirement with respect to the director restricted matters each of the two classes of alumax stock viz the alumax class b common_stock and the alumax class c common_stock directly and indirectly through the respective directors whom each class elected viz the class b directors and the class c directors respectively had 50-percent voting power as to any of those restricted matters that is because each class had the power to cast percent of the votes entitled to be cast on any such matter we shall sometimes refer collectively to the stockholder restricted matters and the director restricted matters as the restricted matters respondent generally contends that the director and stock- holder class voting requirements as to each of the six restricted matters affected the voting power of the alumax class c common_stock for purposes of sec_1504 however in advancing specific arguments in support of that contention respondent addresses only certain restricted matters that respondent claims and petitioners do not dispute were the types of matters relating to the business and affairs of alumax which under delaware law were to be managed by or under the direction of the alumax board except as provided in the restated certificate of incorporation alumax board management matters matters on which under delaware law and the restated certificate of incorporation the alumax board was required to vote and under that certificate that vote was required to be a class vote of the alumax class b directors and the alumax class c directors and matters on which under the restated certificate of incorporation but not under delaware law the alumax stockholders were required to vote and under that certificate that vote was to be a class vote of the alumax class b common_stock and the alumax class c stock the restricted matters specifically addressed by respondent are mergers of alumax that would not cause alumax as the acquiring_corporation to increase its outstanding_stock by more than percent a alumax' acqui- sition of a material asset ie an asset with a net_book_value of at least percent of alumax' net_worth viz at least dollar_figure million or b a capital appropriation by alumax of dollar_figure million or more viz percent of its total assets a alumax' disposition of such a material asset or b an asset disposition request of alumax of dollar_figure million or more neither of which would constitute a sale lease or exchange of all or substantially_all of its assets and the election selection or dismissal of the alumax ceo president since respondent addresses only the foregoing restricted matters petitioners limit their arguments to those matters in their reply brief we also shall address only those restricted matters restricted matters at issue in resolving the issue presented under sec_1504 and amended sec_1504 in this connection we shall restate petitioners' arguments under sec_1504 about the respec- tive director and stockholder class votes required on the re- stricted matters at issue as they were presented on brief by petitioners even though certain of those arguments address only the director class voting requirement and not the stockholder class voting requirement see supra note petitioners contend that the 50-percent voting power of the class b directors and consequently of the alumax class b common_stock on the restricted matters at issue did not reduce the voting power of the alumax class c common_stock for purposes of sec_1504 any more than the power of preferred_stock in erie lighting co v commissioner f 2d to vote on a much larger group of matters transformed that preferred_stock into voting_stock we disagree we find significant distinctions between the restricted matters at issue and the matters on which the preferred stock- holders in erie lighting co v commissioner supra had the right to vote in erie lighting co the preferred stockholders had the right to vote on certain matters eg increases or reductions of capital stock of elc increases in its capital indebtedness the number of directors serving on elc's board_of directors the place of its principal office and the time of its stockholder meetings that the court found were matters usually reserved to the stockholders as distinguished from the man- agement matters that the court found were entrusted to the board_of directors of elc erie lighting co v commissioner supra pincite in deciding whether the preferred_stock in erie lighting co was voting_stock or nonvoting_stock for purposes of the consolidation provisions involved there the court found that distinction to be significant the court stated that matters usually reserved to the stockholders on which the preferred stockholders had the right to vote are not a basis for holding that two corporations do business as a single unit or that the preferred stock- holders control the management of the business enter- prise that is left in the erie lighting co case to the board_of directors id in contrast to the matters usually reserved to the stockholders on which the preferred stockholders had the right to vote in erie lighting co v commissioner supra in the instant case respon- dent contends and petitioners do not dispute that the re- stricted matters at issue on which the alumax board and the alumax stockholders respectively were required to vote by class were alumax board management matters on which under delaware law the alumax board was required to vote but on which the vote or approval of the alumax stockholders was not required under delaware law although it was required by the restated certificate of incorporation petitioners also contend that the director and stockholder see supra note class voting requirements should be ignored in determining whether the alumax class c common_stock satisfies the 80-percent voting power test of sec_1504 because those require- ments applied only to a limited number of extraordinary or highly unusual matters and not to the vast majority of ordinary routine or day-to-day matters on which the alumax board could and did vote during the period at issuedollar_figure according to petitioners because the restricted matters at issue involved extraordinary or highly unusual situations the respec- tive class votes required by the alumax board and the alumax stockholders on those restricted matters did not meaningfully impair the power of the alumax board operating through the class c directors to manage the business and affairs of peti- tioner alumax and therefore did not in any meaningful way or significantly affect the voting power of the alumax class c common_stock accordingly petitioners conclude the required director and stockholder class voting should be ignored in to support their position that most of the restricted matters at issue were extraordinary or highly unusual petitioners point to how infrequently during the period at issue the alumax board voted on any of those matters compared to how often during that period that board voted on matters that did not require a class vote they also point to the significant dollar amounts involved in most of the restricted matters at issue eg an acquisition or a disposition of an asset with a book_value of at least dollar_figure million and a capital appropriation or an asset disposition request of dollar_figure million or more as compared to the much smaller dollar amounts involved in the matters on which the alumax board voted during the period at issue that did not require such a class vote deciding the issue presented under sec_1504dollar_figure initially we note that to the extent that it is petition- ers' position that it is the actual exercise of voting power which controls the question presented to us under sec_1504 and amended sec_1504 and a we disagree it is the legal right to exercise voting power that is determinative under those provisions see 288_us_152 284_us_136 rudolph wurlitzer co v commissioner f 2d pincite furthermore even if the restricted matters at issue on which the alumax board and the alumax stockholders had the power to vote by class were as petitioners claim extraordinary or highly unusual those matters like the ordinary or day-to-day the reasons advanced by petitioners as well as their expert for ignoring the director and stockholder class voting required on the restricted matters at issue and for ignoring the manda- tory dividend provision and the objectionable action provision discussed below in resolving the question presented under sec_1504 and amended sec_1504 are based on certain qualita- tive and or quantitative judgments that they as well as their expert have made about those matters in making those judg- ments petitioners have done precisely what they argue all judicial and administrative authorities preclude us from doing in deciding that issue petitioners seek to impose their judg- ments on this court and criticize respondent for asking this court to make its own judgments about the impact of the director and stockholder class voting requirements as well as the manda- tory dividend provision and the objectionable action provision on the resolution of the issue before us under sec_1504 we of course are not bound by petitioners' or respondent's judgments business matters on which the alumax board had the power to vote in the aggregate and not by class were nonetheless alumax board management matters on which under delaware law the alumax board was to vote but on which the vote or approval of the alumax stockholders although required by the restated certificate of incorporation was not required under delaware law with respect to petitioners' claim that most of the re- stricted matters at issue were unusual in that they involved significant dollar amounts we agree however that fact does not aid petitioners' position under sec_1504 it only serves to emphasize that those matters as well as the election selection or dismissal of the alumax ceo president were signif- icant important alumax board management matters on which the alumax board and the alumax stockholders respectively had the right to vote by classdollar_figure it is also significant that during the period jan through date which was prior to the date viz date on which alumax filed the restated certificate of incorporation with delaware but after the date viz date on which that certificate once filed was to be effective the restated certificate of incorporation required that any_action by the alumax board be by an affirmative class vote of the voting members of that board who were elected by the class a common_stock and the voting members of that board who were elected by the class b common_stock who were present and voting in addition during that same period any_action of the alumax stockholders required an affirmative class vote of a majority of the outstanding shares of each of the two classes of alumax common_stock not only were the alumax board and the alumax stockholders required to vote respectively by class during the period in preceding date the date on which alumax continued petitioners advance additional arguments with respect to certain of the restricted matters at issue in order to support their position that the respective class votes required by the alumax board and the alumax stockholders on those matters did not significantly affect the voting power of the alumax class c common_stock and therefore should be ignored in resolving the issue presented under sec_1504 with respect to the restricted matter at issue relating to a merger of alumax that would not cause alumax as the acquiring_corporation to increase its outstanding_stock by more than percent petitioners claim that various rulings eg i t 1948_1_cb_72 priv ltr rul date priv ltr rul date priv ltr rul date regard class voting rights on mergers of any size as having no effect whatsoever on whether stock is 'voting stock' or on the measure- ment of the 'voting power' of voting_stock we disagree as we read those rulings none of them involved a class vote by the continued filed the restated certificate of incorporation with dela- ware that board and those stockholders did in fact vote by class on various matters during that period including the election of new officers three capital appropriations of alumax in amounts not exceeding dollar_figure dollar_figure and dollar_figure respectively alumax' 5-year forecast for the period through alumax' capital_expenditure plan for that year period alumax' profit plan alumax' capital_expenditure proposal the declaration of dividends and two matters relating to alumax' employee compensation plans stockholders therein with respect to the mergers in question moreover as we construe the rulings on which petitioners rely the stockholder vote involved in those rulings applied only to certain rather than all types of mergers none of those rulings indicated that the stockholder vote involved therein applied to mergers such as those that are part of the restricted matters at issue here which were entrusted to the board_of directors under the applicable state law and on which a stock- holder vote was not required under such law in any event none of the rulings cited by petitioners considered the impact on the voting power of stock for purposes of sec_1504 or amended sec_1504 and a of a requirement imposed by the certificate of incorporation for a director class vote as well as a stockholder class vote on a merger on which under the applicable state law the board_of directors was required to vote but not the stockholders with respect to the restricted matter at issue relating to the election selection or dismissal of the alumax ceo president petitioners contend that the ceo had limited powers notably he could affect only those transactions that were both within the business plan which the class c directors could establish and not in excess of dollar_figure million petitioners appear to be arguing that because limitations were placed on the ceo president's ability to approve certain expenditures that officer did not have a significant role in the management of the business and affairs of alumax and that therefore the power of the alumax stockholders and the alumax directors to vote by class with respect to his or her election selection or dismissal is not significant to the resolution of the issue presented under sec_1504dollar_figure we disagree petitioners fail to acknowl- edge that the bylaws required the ceo president to have general charge and supervision of the business of the corpora- tion and perform all duties incident to the office of president of a corporation and such other duties as from time to time may be assigned to him by the board_of directors or as may be provided by law accordingly despite any limitation on the powers of the alumax ceo president to approve an expenditure in excess of a stated amount that officer nonetheless had broad discretion over and a significant role in the management of the business and affairs of alumax on the record before us we find that the director and stockholder class voting requirements with respect to the re- stricted matters at issue impact the voting power of the alumax class c common_stock for for purposes of sec_1504 petitioners' argument regarding the director and stockholder class voting required as to the election selection or dismissal of the alumax ceo president appears to us to be inconsistent with their argument regarding the other restricted matters at issue that they claim are unusual or extraordinary see discussion supra and for and for purposes of amended sec_1504 and a see generally 35_bta_795 the mandatory dividend provision respondent contends that the mandatory dividend provision which was contained in the restated certificate of incorporation affected the voting power of the alumax class c common_stock for purposes of sec_1504 in support of that contention respondent asserts and petitioners do not dispute that the determination of whether or not to declare and pay dividends was one of the alumax board management matters on which the alumax board would have had the power to vote if it had not been for the mandatory dividend provision which removed from that board the power to determine whether or not to declare and pay dividends to the extent of percent of alumax' net incomedollar_figure petitioners contend that the mandatory dividend provision did not reduce the voting power of the alumax class c common_stock or detract from the power of the class c directors to man- age the business and affairs of alumax or from the exercise of the mandatory dividend provision required that dividends to the extent of percent of alumax' net_income be declared by the alumax board and paid_by alumax to the extent permitted by law the parties do not suggest that such dividends were not mandatory because they were to be declared and paid to the extent permit- ted by law that power consequently according to petitioners that provi- sion did not reduce the voting power of the alumax class c common_stock for purposes of sec_1504 below the percent which petitioners claim that stock possessed in support of their position regarding the mandatory dividend provision peti- tioners advance arguments which are based on the premises that the restrictions placed on the power of the alumax board as a re- sult of that provision are similar to the restrictions placed on the power of other boards of directors as a result of fixed payment provisions contained in debt instruments requiring the payment of principal and or interest and preferential_dividend provisions contained in preferred_stock instru- ments we disagree with the premises on which petitioners' position regarding the mandatory dividend provision is based we therefore reject their position the power to incur debt and to enter into debt instruments that fix the terms for the repayment of principal and any payment of interest are powers relating to the management of the business and affairs of a company that are entrusted to its board_of directors and that the board may delegate to others like corpo- rate officersdollar_figure see fletcher cyclopedia of corporations sec_24 in the case of certain debt eg bonded indebtedness a stockholder vote or approval is required under certain state laws see fletcher cyclopedia of corporations sec_2105 perm ed rev perm ed rev once a company's board_of directors or its delegates has exercised its power to incur debt any fixed payments of principal and interest on that debt that are set forth in the debt_instrument are not matters relating to that board's management of the company's business and affairs they are matters relating to the contractual obligation that was imposed on the company when its board_of directors or delegates decided to exercise its power to incur the debt unlike the mandatory dividend provision which obligated the alumax board to declare and pay dividends to its stockholders to the extent of percent of its net_income and therefore restricted that board's power to act with respect to one of the alumax board management matters fixed-payment provisions in debt instruments do not restrict the powers of a company's board_of directors with respect to management matters entrusted to it we find that the fixed-payment provisions in debt instruments to which petitioners refer are materially different from the mandatory dividend provision involved here as examples of preferential_dividend provisions in preferred_stock certificates that petitioners claim are similar to the mandatory dividend provision they point to preferential_dividend provisions described in various cases and rulings eg 81_f2d_971 6th cir revrul_71_83 1971_1_cb_268 priv ltr rul date and in certain documents that are part of the instant record under which certain delaware corporations gave their preferred stockholders preferential_dividend rights none of the preferential_dividend provisions described in the cases and rulings and in the documents that are part of the instant record to which petitioners refer restricted the power of a company's board_of directors to determine whether to declare and pay dividends by requiring it to do so instead those provisions merely indicated that once a board exercised its power to declare and pay dividends it was required to pay a certain amount of dividends with respect to one class of stock before it could pay any dividends with respect to another class of stock see fletcher cyclopedia of corporations secs perm ed rev in contrast the mandatory dividend provision restricted the power of the alumax board to determine whether or not to declare and pay dividends to the extent of percent of alumax' net_income by requiring it to declare and pay dividends to that extent to both classes of the alumax stockdollar_figure we find that the preferential_dividend provisions in the pre- ferred stock certificates to which petitioners refer are materi- ally different from the mandatory dividend provision the parties agree that the mandatory dividend provision also gave the alumax class b common_stock a preferential right to receive percent of the dividends that the alumax board was required to declare and pay to all alumax stockholders petitioners also contend that the preferential_dividend rights of the preferred stockholders in 93_f2d_883 1st cir are similar to the mandatory dividend provision involved here we disagree the preferential_dividend provision in erie lighting co stated the holders of preference shares shall be enti- tled to receive out of the surplus or net profits of the said corporation and the said corporation shall be bound to pay quarterly cumulative dividends at the rate of dollar_figure per share per annum which quarterly dividends shall be paid or set_aside for payment for each quarter before any dividend shall be declared or paid upon any other stock of said corporation after all accumulated and accrued dividends on the preference shares have been declared and paid or set_aside for payment dividends may be declared and paid out of the remaining surplus or net profits to holders of common shares at the rate of dollar_figure per share per annum and all additional distribution of surplus or net profits as dividends shall be made at the same rate per share to holders of stock of both classes the holders of said preference shares shall have no power to vote the same at any election for directors unless the dividends on the said preference shares for two quarterly periods whether consecutive or not shall remain unpaid id pincite we do not construe the preferential_dividend provision involved in erie lighting co v commissioner supra as limiting the discretion of elc's board_of directors by requiring it to declare and pay dividends to the extent of a specified amount of elc's net_income with respect to its two classes of outstanding_stock viz elc preferred_stock and elc common_stock rather pursuant to the preferential_dividend provision involved in erie lighting co once the elc board_of directors exercised its power to declare and pay dividends it had to pay prescribed amounts of dividends with respect to the elc preferred_stock which amounts were cumulative before it could pay any dividends with respect to the elc common_stock we find that the preferential_dividend provision involved in erie lighting co v commissioner supra was not mandatory see fletcher cyclopedia of corporations sec perm ed and that it is materially different from the mandatory dividend provision involved in the present case in so finding we have not only relied on and construed the language of the preferential_dividend provision as set forth by the court in erie lighting co v commissioner supra we also have been mindful that that court found that under the applicable state law and elc's bylaws the management of the business and affairs of elc and thus inter alia the power to determine whether or not to declare and pay dividends were entrusted to its board_of directors petitioners however appear to dispute that finding of the court in erie lighting co they contend that even assuming arguendo that the dividend provision in 93_f2d_883 1st cir had required the elc board to declare and pay dividends the parties in that case did not advance any arguments with respect to the impact of any such mandatory dividend provision on the classifi- cation of the preferred_stock involved there as voting or nonvot- ing stock for purposes of the applicable consolidation provi- sions consequently the court in erie lighting co did not have occasion to and did not address the effect of a preferred_stock mandatory dividend provision on whether such stock was voting or nonvoting_stock and did not reach its holding on the basis of any such alleged mandatory provision the power of elc's board_of directors in erie lighting co v commissioner supra was restricted not only because of the preferential_dividend provision involved there but also because the elc board was prohibited from affecting any invest- ment of surplus or increase of capital indebtedness without the approval of the preferred stockholders the erie lighting board was more restricted than petitioner's board because the erie preferred stock- holders could vote on any borrowings or reinvestment of undistributed_earnings we disagree with petitioners' contentions initially we note that contrary to petitioners' assertion the court in erie lighting co v commissioner supra did not state that the preferred_stock in question had a right to vote on or approve investment of surplus or any borrowings indeed that court did not even use the phrase investment of surplus or any similar phrase in its opiniondollar_figure while the court in erie the board_of_tax_appeals in 35_bta_906 revd 93_f2d_883 1st cir found that the preferred_stock in question could by its vote affect and effect action in various ways such as in regard to approval of investment of surplus however in revers- ing the decision of the board_of_tax_appeals in that case the court_of_appeals in erie lighting co v commissioner supra did not indicate in its opinion that the preferred_stock in question had a right to vote on or to approve the investment of surplus even assuming arguendo that the elc preferred_stock had a right to vote on or to approve the investment of surplus the court_of_appeals in the erie lighting co case did not address the continued lighting co v commissioner supra did find that the preferred_stock involved there had the right to vote on many matters including any increase of the capital indebtedness that matter is not one of the matters involved in the present case more- over unlike the alumax board management matters over which the parties disagree regarding their impact for purposes of sec_1504 and which did not require a stockholder vote or approval under delaware law an increase in the capital indebted- ness of elc was according to the court in erie lighting co one of the matters that are usually reserved to the stockholders erie lighting co v commissioner f 2d pincite the court in erie lighting co did not consider any of those stockholder matters to be a restriction on the power of the elc board to the contrary that court found that under the applicable state law and elc's bylaws the board_of directors of elc was entrusted with the management of its business and affairs and it did not mention any management matter that it believed was taken away from that board by those stockholder matters id on the record before us we find that the mandatory dividend provision impacts the voting power of the alumax class c common_stock for for purposes of sec_1504 and for continued effect of any such right on whether the elc preferred_stock was voting or nonvoting_stock and did not reach its holding on the basis of any such right and for purposes of amended sec_1504 and a the objectionable action provision respondent contends that the objectionable action provision affected the voting power of the alumax class c common_stock for purposes of sec_1504 in support of that contention respondent focuses on the objectionable action provision only insofar as it applied to actions taken by the alumax board director objectionable action provision and not insofar as it applied to actions taken by the alumax stockholders we also shall address only the director objectionable action provision respondent contends that the director objectionable action provision prevented the alumax board from taking any_action that could have had a material and adverse impact on the value of the alumax class b common_stock which was held by the mitsui group even though such action may have been in the best interests of alumax and or amax according to respondent that provision gave the mitsui group virtual veto power over any important action that alumax took petitioners contend that the director objectionable action provision did not detract from the power of the class c directors to manage the business and affairs of alumax or from the exercise of that power and thus did not reduce the voting power of the alumax class c common_stock for purposes of sec_1504 below the percent which petitioners claim that stock pos- sessed according to petitioners the director objectionable action provision gave the mitsui group a contingent right to acquire additional voting power over future actions of alumax which is comparable to the contingent rights held by the holders of the preferred_stock in erie lighting co v commissioner supra and by the holders of convertible or exchangeable stock and unexercised options or warrants in this connection peti- tioners assert during the period at issue the law was clear that voting power was determined on the basis of actual voting power at the time of measurement and that any possibility that voting power might change as a result of an event such as the conversion of non-voting stock into voting_stock or a purchase or redemption of stock even if scheduled to occur was irrelevant to support their position with respect to the director objection- able action provision petitioners rely on inter alia the following cases and rulings involving certain questions raised under the consolidation provisions 288_us_152 which held that preferred_stock with certain voting rights was voting_stock even though it was redeemable by the issuer at any time because the holders of that stock had voting rights with respect to the direction of the corporate undertaking id pincite and their voting rights remained unimpaired until actual redemption of that stock 93_f2d_883 1st cir which held that preferred_stock was not voting_stock even though it was entitled to certain voting rights upon the occur- rence of certain events because those events had not occurred during the years involved there 29_bta_1006 which held that preferred_stock was not voting_stock even though it was entitled to certain voting rights upon the occurrence of certain events that had not occurred during the years involved there because a stock is not voting_stock based on the mere possibility that sometime in the future it might be entitled to vote and b it is the situation actually existing during the period in controversy that is determinative not a situation that might have existed upon the happening of a contin- gency and revrul_64_251 1964_2_cb_338 which held that unexercised warrants to purchase stock in a corporation do not constitute stock ownership within the meaning of sec_1504 of the internal_revenue_code of code because they do not confer upon the holder any rights or liabilities as a stockholder of that corporation prior to their being exercised we reject petitioners' position regarding the director objectionable action provision we find significant distinctions between the rights held by the mitsui group under the director objectionable action provision and the rights held by the holders of the stock_options and warrants involved in the cases and rulings on which petitioners rely contrary to petitioners' claim the director objectionable action provision did not give the mitsui group merely a contingent right to acquire additional voting power over future actions of alumax that provision gave the mitsui group the legally enforceable right during the period at issue to negate the exercise of the power of the alumax board on any director nonrestricted matter which the mitsui group believed could materially and adversely affect the value of its investment in alumax and to which one of the class b direc- tors whom it elected objected and permit a panel of arbitra- tors to decide whether or not that board's exercise of its power on any such matter was to become effectivedollar_figure consequently the we have found that the director objectionable action provi- sion applied only to director nonrestricted matters on which the directors voted in the aggregate and not by class that is because any board action that required a class vote of the alumax directors required inter alia an affirmative vote of the majority of the class b directors since there were only two class b directors any such board action required the approval of both of those directors and could not be taken over the objection of either one of those directors petitioners contend that the class c directors were not likely to take any_action that would trigger the rights of the alumax class b common_stock under the director objectionable action provision and that the mitsui group was not likely to exercise its rights under that provision as we view it the essence of petitioners' contention is that the director objec- tionable action provision is in effect a meaningless provision we disagree moreover petitioners concede on brief that that continued alumax board and thus the class c directors of that board did not have any effective power to take action on any such director nonrestricted matter on the record before us we find that the director objec- tionable action provision impacts the voting power of the alumax class c common_stock for for purposes of sec_1504 and for and for purposes of amended sec_1504 and a conclusion based on our review of the entire record before us we find that the respective director and stockholder class voting re- quirements with respect to the restricted matters at issue the mandatory dividend provision and the director objectionable action provision reduced the voting power of the alumax class c common_stock for for purposes of sec_1504 and for and for purposes of amended sec_1504 and a below the percent which petitioners claim that stock possessed we further find that petitioners have failed to establish that the 80-percent value test of amended section continued provision gave the mitsui group the ability to protect the value of its investment in face of an extreme event in addition the record does not contain any evidence to suggest that the mitsui group would not have exercised its rights under the director objectionable action provision to protect its investment in alumax if and when in its discretion it became necessary to do so a b and b was satisfied for and consequently we hold that for and for and peti- tioners were not members of the affiliated_group within the meaning of sec_1504 and amended sec_1504 respec- tively that had amax as its common parentdollar_figure accordingly we sustain respondent's determination that petitioners are not entitled to join in the consolidated_return that amax filed for each of those years in which it claimed to be the common parent of a group of corporations that included petitionersdollar_figure period of limitations petitioners argue that even if the court were to find that petitioners are not entitled to join in the consolidated_return that amax filed for each of the years and the respective periods of limitations for those years for assessing tax due from petitioners' group have expired respondent argues that sec_1_1502-77 income_tax regs rejects petition- ers' contention that regulation provides c effect of waiver given by common parent we note that the issue presented here under sec_1504 and amended sec_1504 turns on the particular facts established by the record in this case and nothing in this opinion is intended to be or should be read as deciding or implying any finding or conclusion of this court under that section in other cases involving facts that may appear to be similar to those presented in the present case in reaching our holding we have considered all of petition- ers' arguments that are not discussed herein and found them to be without merit unless the district_director agrees to the contrary an agreement entered into by the common parent extending the time within which an assessment may be made or levy or proceeding in court begun in respect of the tax for a consolidated_return_year shall be applicable-- to each corporation the income of which was included in the consolidated_return for such taxable_year notwithstanding that the tax_liability of any such corporation is subsequently computed on the basis of a separate_return under the provisions of sec_1 petitioners counter that sec_1_1502-77 income_tax regs is an invalid exercise of the secretary's rule-making authority according to petitioners nothing in sec_1502 authorizes the secretary to in support of their contention that sec_1_1502-77 income_tax regs is invalid petitioners rely on 27_bta_1 which involved a year that preceded the year viz in which art a of regulation sec_75 the original predecessor of sec_1_1502-77 income_tax regs first became effective in j a folger co a parent_corporation parent_corporation filed consolidated_returns for certain years for itself and two of its subsidiary corporations subsidiary corporations j a folger co v commissioner supra pincite the parent_corporation entered into an agreement with the irs extending the period of limitations for the assessment of income and war_profits_tax due under any return made on behalf of that taxpayer for one of those years id emphasis added that agreement made no mention of the subsidiary corporations id pincite under those facts the board_of_tax_appeals held in j a folger co v commissioner supra pincite that the agreement that the parent_corporation entered into with the irs did not extend the period of limita- tions for the assessment of tax against the subsidiary corpora- tions j a folger co is factually distinguishable from the instant case the form sec_872 executed by amax and cyprus amax respectively identified the taxpayer s as amax inc and consolidated subsidiaries or amax inc and consolidated subs and not just amax promulgate regulations that create agency relationships between corporations that never were part of the affil- iated group yet this is precisely what the secretary purports to have done in sec_1 c the regulation thus is inconsistent with the plain language of the statute and cannot be valid sec_1_1502-77 income_tax regs is a legislative_regulation that was promulgated under section and that appears in the portion of the regulations under that section entitled administrative provisions and other rules as a legislative_regulation sec_1_1502-77 income_tax regs must be upheld unless it is arbitrary capricious or manifestly contrary to sec_1502 467_us_837 regulations substantially the same as sec_1 c income_tax regs were first issued as article a of regulations under the authority of sec_141 of the sec_1502 provides the secretary shall prescribe such regulations as he may deem necessary in order that the tax_liability of any affiliated_group_of_corporations making a consolidated_return and of each corporation in the group both during and after the period of affiliation may be returned determined computed assessed collected and adjusted in such manner as clearly to reflect the income_tax lia- bility and the various factors necessary for the determi- nation of such liability and in order to prevent avoid- ance of such tax_liability art a of regulation sec_75 provided a effect of waiver given by parent any consent given by the parent_corporation extending the time within which an assessment may be made continued revenue act of act ch 45_stat_831 a provi- sion that was substantially the same as sec_1502 when congress was considering a revision of the revenue law that ultimately became the act it became aware of a broad range of problems and potential abuses that had emerged in the adminis- tration and interpretation of the consolidated_return provisions many of those problems and potential abuses were set forth in the staff of joint_committee report of the joint_committee_on_internal_revenue_taxation vol i joint_committee report the joint_committee report recommended that the consol- idated return provisions be abolished and replaced with provi- sions permitting the operating loss of any member of an affili- ated group as defined in the joint_committee report proposal to be offset against the net_income of one or more members of that continued or distraint or proceeding in court begun in respect of the tax for a consolidated_return period shall be applica- ble to each corporation the income of which was included in the consolidated_return or which filed form_1122 for such period even though it is subsequently determined that such corporation was not a member of the group sec_141 of the revenue act of act ch 45_stat_831 provided regulations --the commissioner with the approval of the secretary shall prescribe such regulations as he may deem necessary in order that the tax_liability of an affil- iated group of corporations making a consolidated_return and of each corporation in the group both during and after the period of affiliation may be determined computed assessed collected and adjusted in such manner as clearly to reflect the income and to prevent avoidance of tax_liability group joint_committee report supra pincite after considering the joint_committee report the house of representatives house in its bill that congress considered in connection with passage of the act decided to deny the privilege of filing consoli- dated returns after taxable_year thereby compelling all corporations to file separate returns see h_r 70th cong 1st sess sec_141 see also h rept 70th cong 1st sess c b part the senate_finance_committee was not convinced that elimina- tion of the privilege of filing consolidated_returns was an appropriate solution to the wide range of problems and potential abuses to which the joint_committee report alluded that had emerged in the administration and interpretation of the consoli- dated return provisions instead the senate_finance_committee recommended retention of the consolidated_return provisions but coupled such retention with provisions authorizing the commis- sioner with the approval of the secretary_of_the_treasury secretary to promulgate special regulations that would deal with the types of problems and potential abuses raised by the joint_committee report the senate_finance_committee stated in pertinent part many difficult and complicated problems have arisen in the administration of the provisions permit- ting the filing of consolidated_returns it is obvi- ously of utmost importance that these questions be answered with certainty and a definite rule be pre- scribed frequently the particular policy is compara- tively immaterial so long as the rule to be applied is known the committee believes it to be impracticable to attempt by legislation to prescribe the various detailed and complicated rules necessary to meet the many differing and complicated situations accord- ingly it has found it necessary to delegate power to the commissioner to prescribe regulations legislative in character covering them furthermore the section requires that all the corporations joining in the filing of a consolidated_return must consent to the regulations prescribed prior to the date on which the return is filed among the regulations which it is expected that the commissioner will prescribe are that the corporations filing the consolidated_return must desig- nate one of their members as the agent for the group in order that all notices may be mailed to the agent deficiencies collected refunds made interest com- puted and proceedings before the board_of_tax_appeals conducted as though the agent were the taxpayer s rept 70th cong 1st sess c b part congress ultimately accepted the senate finance committee's recommendations and enacted sec_141 of the act the secretary responded to the enactment of sec_141 of the act and promulgated inter alia article a of regula- tion sec_75 that regulation like its successor sec_1 c income_tax regs designates the common parent of a group of corporations that files a consolidated_return as the agent for those corporations in extending the period of limitations for the assessment of tax against any of those corporations regardless whether any of them is required to file a separate_return in connection with the enactment of the code the house proposed incorporating into law the then extant regulations under the consolidated_return provisionsdollar_figure see h rept 83d cong 2d sess that proposal was rejected by the senate s rept 83d cong 2d sess and by the conference committee h conf rept 83d cong 2d sess not because of any concern about the validity of those regulations but because it was believed that it would inhibit the flexibility of the secretary to supplement and or modify those regulations as was deemed necessary subsequently congress enacted sec_1502 as part of the code and continued to grant in sec_1502 specific legislative authority to the secretary to promulgate regulations as the secretary may deem necessary to deal with the difficult and complicated problems relating to the administration of the consolidated_return provi- sionsdollar_figure after the revenue act of act ch 47_stat_169 and prior to the enactment of the code regulatory provisions substantially_similar to art a of regs appeared subsequently in art a of regs under the act art a of regs under the revenue act of ch 48_stat_680 art a of regs under the revenue act of ch 49_stat_1648 art a of regs under the revenue act of ch 52_stat_447 sec_23 a of regs under the code of code sec_33 a of regs under the second revenue act of ch 54_stat_974 relating to the excess_profits_tax and sec_24 a of regs under the code in respect of years after and before after the enactment of the code regulations substan- tially similar to art a of regs and its successor regulatory provisions were promulgated as sec_1_1502-17 income_tax regs under the code in respect of years before sec_1_1502-77 income_tax regs under the code in respect of years after and sec_1_1502-77 income continued based on our examination of sec_1502 its legislative_history and sec_1_1502-77 income_tax regs we find that sec_1_1502-77 income_tax regs is necessary in order to avoid an undue administrative burden on the commissioner and protect the interests of the government if as petitioners urge the court were to hold sec_1_1502-77 income_tax regs to be invalid insofar as it applies to a corporation which joined in the filing of a consolidated_return but which is subsequently determined to be required to file a separate_return we would be insisting upon an administratively burdensome impractical and unfair rule that is not manifestly required by sec_1502 such a rule would require the irs to obtain one or more separate agreements extending the period of limitations from each and every corporation that joins in the filing of a consoli- dated return we believe that the imposition of such an adminis- trative burden on the irs would be contrary to the legislative_history of sec_141 of the act the predecessor of sec_1502 which directed the commissioner to promulgate regulations to address difficult and complicated problems relating to the administration of the consolidated_return provi- sions see s rept supra c b part pincite we conclude that a determination that a corporation which joined in the filing of a consolidated_return was improperly included in continued tax regs under the code of such a return does not alter the agency relationship established under sec_1_1502-77 income_tax regs see 59_tc_91 we reject petitioners' argument that sec_1 c income_tax regs is invalid we do not find that regulation to be arbitrary capricious or manifestly contrary to the broad grant of authority to the secretary under sec_1502 consequently we find that pursuant to that regulation the form sec_872 executed by amax and cyprus amax respectively ex- tended the respective periods of limitations for and for the assessment of tax due from petitioners' groupdollar_figure accordingly we find that those respective periods of limitations have not expired our finding that the form sec_872 in question extended the respective periods of limitations for and for petitioners also claim that each form_872 was invalid on its face because the service did not attach a rider as required by revproc_72_38 1972_2_cb_813 as modified by revproc_82_6 1982_1_cb_409 listing the name address and taxpayer_identification_number of each member of petitioner's group we disagree the revenue procedures on which petition- ers rely are applicable to a situation where a parent_corporation and its subsidiary corporations file separate returns and not to a situation such as that presented here where a parent corpora- tion and its subsidiary corporations join in the filing of a consolidated_return in any event even if those revenue proce- dures were applicable in the present case they are directory and not mandatory accordingly any failure by the irs to follow the procedures set forth therein by attaching a rider to the form sec_872 in question would not affect the validity of those forms see 421_f2d_475 6th cir 304_f2d_560 4th cir the assessment of tax due from petitioners' group need not however be based upon sec_1_1502-77 income_tax regs and respondent so argues specifically respondent contends that without regard to sec_1_1502-77 income_tax regs amax and its successor cyprus amax had the authority under delaware law to act as the agent of petitioners' group when each executed the form sec_872 in question extending the period of limitations for amax and consolidated subsidiaries for each of the years and furthermore according to respondent not only did petitioners' group expressly consent to the authority of amax and its successor cyprus amax to act as its agent in extending the periods of limitations in question amax and cyprus amax also had apparent authority to execute the form sec_872 in question petitioners counter that amax and cyprus amax had neither express nor apparent authority to act as the agent of petitioners' group in extending the periods of limitations in question actual agency or actual authority is defined as the author- ity which a principal expressly or implicitly grants to an agent billops v magness constr co a 2d del dollar_figure although the pledge and indemnity agreement the tax-sharing agreement and other pertinent agreements entered into by inter alia amax and alumax provide that they are to be construed in accordance with and governed by the law of new york where amax was incorporated respondent contends and petitioners do not dispute that the law of delaware where alumax was incorporated is the controlling law with respect to both the question of actual agency and apparent agency in any event the law on continued apparent agency or apparent authority arises when the principal creates by its words or conduct the reasonable impression in a third party that the agent has authority to act guyer v haveg corp a 2d del super ct affd a 2d del if apparent agency or apparent authority is established and it is shown that a third party relying on the apparent authority did so rely in good_faith and was justified in so relying the principal is bound to the same extent as with actual authority finnegan constr co v robino-ladd co a 2d del super ct based on our examination of the entire record in this case we find that amax and its successor cyprus amax each had both actual and apparent authority to act on behalf of petitioners' group in all matters relating to the examination by the irs of the consolidated_return that was filed by amax for each of the years and including the execution of the form sec_872 in question on behalf of the corporations in petitioners' group that record amply establishes the indicia of such author- ity including those described below the form sec_872 in question identified the taxpayers as amax inc and consolidated subsidiaries or amax inc and consoli- continued those matters is the same in delaware and new york compare billops v magness constr co a 2d del with 13_f3d_550 2d cir and 758_fsupp_908 s d n y dated subs we do not construe those forms to include only those subsidiaries of amax that were in fact members of the affiliated_group within the meaning of sec_1504 that had amax as its common parent based on our examination of the entire record in this case we find that the reference to con- solidated subsidiaries in the form sec_872 in question is to each of the subsidiaries of amax that joined in the consolidated_return that amax filed for and regardless whether each of those corporations was in fact a member of that affiliated_group petitioners which have the burden_of_proof have not established to the contrary petitioners were specifically identified and listed in the form_851 affiliations schedule that listed the corporations that were included in the consolidated returndollar_figure alumax on behalf of petitioners' group executed a docu- mented dated date that was entitled election to be a member as of january and that was signed by john a brader as vice president of alumax that election document provided based on an agreement dated date by and among alumax inc amax inc mitsui and co ltd and mitsui and co u s a inc as amended that gives amax inc of the voting power of all classes of alumax stock entitled to vote alumax and each of its subsid- iaries hereby elects under united_states treasury the record does not contain the form sec_851 for and the record contains no document that purports to be an agree- ment dated date regulations sec_1_1502-76 to become a member of the group of which amax inc is the common parent as of date amax on behalf of petitioners filed tax information eg income deductions relating to each of the petitioners for each of the years and when it filed the consolidated_return for each of those years pursuant to an agreement between amax and mitsui usa amax included as part of the consolidated_return that it filed a disclosure statement under sec_6661 of the internal_revenue_code dollar_figure that disclosure statement provided an agreement dated date by and among alumax inc amax inc mitsui co ltd and mitsui co u s a inc as amended a copy of which is attached hereto gives amax inc of the voting power of all classes of alumax stock entitled to vote based on the agreement alumax and each of its subsidiaries has elected under united_states sec_1_1502-76 to become a member of the group of which amax inc is the common parent as of date accordingly alumax and each of its subsidiaries is included as of date in the amax inc consolidated_income_tax_return filed for the year ended date pursuant to the pledge and indemnity agreement amax and it sec_42 we believe that the stockholders of alumax required amax to file the disclosure statement because of the potential tax_liability of petitioners' group relating to the consolidation issue presented to this court since the members of the amax group had net operating losses for each of the years and and the members of petitioners' group had taxable_income for each of those years any_tax that might result if petitioners ultimately were not allowed to join in the consolidated_return filed by amax for each of those years would be a tax against petitioners' group and not the amax group see supra note successor cyprus amax and not alumax or any other petitioner was to have control_over any challenges by the irs to the inclu- sion of petitioners in the consolidated_return filed by amax for each of the years and that agreement stated a i if the internal_revenue_service shall propose an adjustment in the tax_liability of the alumax consolidated_group petitioners' group for which amax would be required to pay an indemnity pursu- ant to sec_1 of this agreement a challenge to consolidation then alumax or amax whichever shall receive notice of the challenge to consolidation from the internal_revenue_service shall give prompt notice to the other of the challenge to consolidation amax shall determine in its sole discretion whether to contest the challenge to consolidation and with respect to any such contest shall determine the nature of all action to be taken to contest such challenge to consolidation including a whether any_action to contest such challenge to consolidation shall be by way of judicial or administrative proceedings or both b whether any such challenge to consolidation shall be contested by resisting payment of the proposed_adjustment or by paying the same and seeking a refund thereof and c if amax chooses to proceed through judicial proceedings the court or other judicial body before which judicial action shall be commenced amax shall have full control_over any contest pursuant to this sec_3 but shall keep alumax and the mitsui group informed of the status thereof and shall consider in good_faith requests by them concerning the contest of the claim ii notwithstanding paragraph i above alumax shall retain the rights specified in section of the tax_sharing_agreement with respect to issues described therein other than whether the inclusion of the alumax consolidated_group in the combined consolidated_group the amax group and petitioners' group was proper emphasis added based on our examination of the entire record before us we find that regardless whether for each of the years and petitioners were members of the affiliated_group within the meaning of sec_1504 or amended sec_1504 that had amax as its common parent amax and its successor cyprus amax each had both actual authority and apparent authority to act on behalf of alumax and the other members of petitioners' group when each executed one or more of the form sec_872 in question accord- ingly we further find that the respective periods of limitations for the years and for the assessment of tax due from petitioners' group have not expired to reflect the foregoing decision will be entered for respondent the correlative issues involving certain claimed general_business_credit carrybacks also are resolved against petitioners' group in light of our holdings on the principal issues presented see supra note
